Exhibit 10.4
EXECUTION COPY
FIRST AMENDED AND RESTATED TRIBECA FORBEARANCE AGREEMENT
AND AMENDMENT TO CREDIT AGREEMENTS
     THIS FIRST AMENDED AND RESTATED TRIBECA FORBEARANCE AGREEMENT AND AMENDMENT
TO CREDIT AGREEMENTS (this “Agreement”) is entered into as of the 19th day of
December 2008, (the “Forbearance Effective Date”) by and among THE BORROWERS
listed on Schedule 1 hereto (each, a “Borrower” and collectively, the
“Borrowers”), including without limitation, TRIBECA LENDING CORP., a New York
corporation, in its individual capacity (“Tribeca”), and FRANKLIN CREDIT
MANAGEMENT CORPORATION, a Delaware corporation, in its capacity as a Guarantor
and as servicer (“FCMC”), FRANKLIN CREDIT HOLDING CORPORATION (“Holding”), a
Delaware corporation, in its capacity as a Guarantor, and THE HUNTINGTON
NATIONAL BANK (“Huntington” or “Lender”).
RECITALS:
     WHEREAS, certain of the Borrowers, Tribeca and Huntington (as
successor-in-interest to Sky Bank) are parties to that certain Master Credit and
Security Agreement, dated as of February 28, 2006, as the same has been amended,
supplemented, restated or otherwise modified prior to the date of this Agreement
(the “Tribeca Master Agreement”), pursuant to which Huntington holds certain
outstanding loans made to the applicable Borrowers (the “Tribeca Master Term
Loans”), which Tribeca Master Term Loans are secured by, among other things,
certain Mortgage Loans as provided in the Tribeca Master Agreement and the other
agreements entered into in connection therewith; and
     WHEREAS, Tribeca and Huntington (as successor-in-interest to Sky Bank) are
parties to that certain Warehousing Credit and Security Agreement, dated as of
October 18, 2005, as the same has been amended, supplemented, restated or
otherwise modified prior to the date of this Agreement (the “Tribeca Warehousing
Agreement”), pursuant to which Huntington holds certain outstanding loans made
to Tribeca (the “Tribeca Warehousing Credits”), which loans are secured by,
among other things, certain Mortgage Loans as provided in the Tribeca
Warehousing Agreement and the other agreements entered into in connection
therewith; and
     WHEREAS, the Tribeca Master Agreement and the Tribeca Warehousing Agreement
are collectively referred to as the “Credit Agreements,” and the Tribeca Master
Term Loans and the Tribeca Warehousing Credits are collectively referred to as
the “Commercial Loans”); and
     WHEREAS, as of the date hereof, Tribeca, certain of the other Borrowers and
FCMC are in default of the following provisions of the Credit Agreements as
applicable:
A. Tribeca Master Agreement:
     (i) certain Borrowers have failed to pay at the respective maturity dates
set forth in the column designated as “Maturity Date” on Schedule 2 to the
Existing Forbearance Agreement certain of the Commercial Loans;

 



--------------------------------------------------------------------------------



 



     (ii) Tribeca and its Subsidiaries have failed to maintain the minimum net
worth requirements set forth in the Credit Agreements;
     (iii) by not maintaining the required minimum net worth, Tribeca has
breached a covenant to comply with laws, rules and regulations, including
minimum net worth requirements under certain governmental licenses to hold and
service mortgage loans; and
     (iv) Tribeca and its Subsidiaries (A) have failed to maintain the minimum
consolidated pretax net income set forth in the Credit Agreements, (B) have
sustained a loss in more than three consecutive quarters and (C) have permitted
total indebtedness, less indebtedness due to affiliates, to exceed 95% of total
assets;
(the defaults set forth in clauses (A)(i), (ii), (iii) and (iv) above shall be
referred to as the “Tribeca Master Acknowledged Defaults”.
B. Tribeca Warehousing Agreement:
(i) the Tribeca Master Acknowledged Defaults are defaults under the Tribeca
Warehousing Agreement;
(ii) certain of the Borrowers may be in default of various other provisions of
the Tribeca Warehousing Agreement; and
(iii) by not maintaining the required minimum net worth, Tribeca has breached a
covenant to comply with laws, rules and regulations, including minimum net worth
requirements under certain governmental licenses to hold and service mortgage
loans;
(the defaults set forth in clauses (B) (i), (ii) and (iii) above shall be
referred to as the “Tribeca Warehousing Acknowledged Defaults”, and together
with the Tribeca Master Acknowledged Defaults, the “Acknowledged Defaults”); and
     WHEREAS, FCMC, the Borrowers, including Tribeca, and Lender are parties to
that certain Tribeca Forbearance Agreement and Amendment to Credit Agreement
dated as of December 28, 2007, as the same has been amended, supplemented,
restated or otherwise modified prior to the date of this Agreement (the
“Existing Tribeca Forbearance Agreement”), pursuant to the terms of which Lender
agreed not to exercise its rights to initiate proceedings to foreclose or
otherwise realize upon the Collateral that secures the Obligations of Tribeca
and the other Borrowers as a consequence of the defaults acknowledged therein;
and
     WHEREAS, the Loan Parties and Lender wish to continue to make the Credit
Agreements subject to the terms of this Agreement, on the terms and conditions
set forth herein, in order to, among other things, (a) consolidate the
Commercial Loans and establish the aggregate outstanding principal amounts
thereof as of December 28, 2007 and March 31, 2008 respectively into (i) a term
loan facility in the amount of Tranche A, and (ii) a term loan facility in the
amount of Tranche B, divided into four (4) sub-tranches, (b) maintain each of
Tranche A and Tranche B as a full recourse obligation of each Borrower, and make
each Borrower jointly and severally liable for the repayment of Tranche A and
Tranche B, and (c) reaffirm all obligations, liabilities and Liens

Page 2



--------------------------------------------------------------------------------



 



on substantially all assets of each Loan Party, including without limitation all
of the collateral which secures the Commercial Loans; and
     WHEREAS, in order to induce Lender to enter into this Agreement, each
Guarantor is willing to provide a guaranty agreement and to secure its
obligations thereunder with a Lien on substantially all of its assets; and
     WHEREAS, FCMC desires to reorganize the corporate structure of itself and
its Subsidiaries (the “Reorganization”) in order to (a) establish Franklin
Credit Holding Corporation, a newly formed Delaware corporation, inter alia, as
a public company, which, immediately after the filing at the Delaware Secretary
of State of a Certificate of Merger of Franklin Merger Sub, Inc. into FCMC (the
“Certificate of Merger”) will deliver a Guaranty to Lender and grant a security
interest to Lender in all of its assets and will become the parent company of
the following four (4) direct subsidiaries: (1) FCMC, which will remain a
Guarantor and reaffirm its grant to Lender of security interests in all of its
assets, (2) Franklin Asset, (3) Franklin Credit Loan Servicing, LLC, a newly
formed Delaware limited liability company (“Franklin Servicing LLC”), which will
service consumer mortgage loans in selected states to the extent set forth in
this Agreement, and (4) Tribeca, which will remain a Borrower, own the Capital
Stock of all of its present Subsidiaries, reaffirm its grant to Lender of
security interests in all of its assets, and continue to own all REO Properties
of all the Loan Parties; (b) establish Franklin Trust, the sole certificate
holder of which is Lender, as pledgee of Franklin Asset, and cause Franklin
Trust to guaranty all obligations of the Loan Parties to Lender and grant
security interests to Lender in all of its assets, and (c) establish Tribeca
Trust, the sole certificate holder of which is Lender, as pledge of Tribeca, and
cause Tribeca Trust to guaranty all obligations of the Loan Parties to Lender
and grant security interests to Lender in all of its assets.
     WHEREAS, in connection with the Credit Agreements, the Commercial Loans and
the Existing Tribeca Forbearance Agreement, certain of the Borrowers and FCMC
entered into promissory notes, security agreements, certificates, letter of
credit reimbursement agreements, pledge agreements, control agreements, joinder
agreements, counterpart signature pages, assignments, Guaranties, banking
services agreements, hedging agreements, cash management agreements, consent
agreements, collateral agreements, amendments, modification agreements,
instruments and financing statements and other loan documents (each of the
foregoing, together with each Credit Agreement, this Agreement, the FCMC
Guaranty, each other Guaranty, and all other agreements executed in connection
herewith or with any of the foregoing, a “Loan Document” and collectively, the
“Loan Documents”); and
     WHEREAS, as of December 5, 2008, Borrowers owe to Lender, without offset,
claim, recoupment or dispute, the outstanding aggregate principal balances of
the Commercial Loans pursuant to the respective Tranches as are set forth on
Schedule 3 hereto, together with interest, fees, expenses, and other charges
pursuant to the Credit Agreements; and
     WHEREAS, by reason of the Acknowledged Defaults, Lender has no obligation
to make any additional advance on any Loan Document, and Lender is entitled to
immediately exercise any right, power or remedy permitted thereto by law or any
provision of the Loan Documents; and
     WHEREAS, each Loan Party has requested that Lender forbear, pursuant to the
terms of this Agreement, from the exercise of its rights under the Loan
Documents to initiate proceedings

Page 3



--------------------------------------------------------------------------------



 



to foreclose or otherwise realize upon the Collateral which secures the
Obligations of Guarantor and Borrowers as a consequence of the Acknowledged
Defaults and consent to the Reorganization, and each Loan Party acknowledges
that Lender is entitled to exercise all rights and remedies available to Lender
under the Loan Documents; and
     WHEREAS, each Loan Party acknowledges that Lender is granting and
continuing the forbearance as provided in this Agreement in consideration and
reliance upon the promises and agreements of each Loan Party contained in this
Agreement, and each Loan Party acknowledges and agrees that all actions taken by
Lender prior to the date hereof have been reasonable and appropriate under the
circumstances.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Loan Party acknowledges and
agrees that all of the recitals set forth above are true and correct and are
incorporated into this Agreement by this reference, and the parties hereto,
intending to be legally bound, hereby agree as follows:
     1. Forbearance, Ratification and Reaffirmation.
     (a) Absent a Forbearance Default, Lender, prior to May 15, 2009 (the
“Forbearance Date”), agrees not to initiate collection proceedings or exercise
its remedies under the Loan Documents in respect of any Commercial Loan against
any Loan Party or any Collateral or elect to have interest accrue under the
respective Loan Documents at the stated rate applicable after default. Each Loan
Party acknowledges and agrees that, except as specifically set forth in this
Agreement, Lender (i) reserves the right to enforce each and every term of any
Loan Document; (ii) is under no duty or obligation of any kind or any nature to
grant any Loan Party any additional period of forbearance beyond the Forbearance
Date; (iii) shall not be construed to waive, relinquish or estop Lender from
asserting Lender’s rights under any Loan Document or applicable law; and
(iv) shall be under no impediment to Lender’s right to pursue any and all
remedies available to it on or after the Forbearance Date or immediately upon
the occurrence of a Forbearance Default.
     (b) Each Loan Party agrees that (i) all Obligations under the Loan
Documents are the valid and binding obligations of each Loan Party respectively
and are enforceable in accordance with the terms thereof, except as modified by
this Agreement; (ii) the Obligations of each Borrower evidenced by each
promissory note executed in connection with any Loan Document, including without
limitation, each promissory note executed in connection with each Commercial
Loan and the Existing Tribeca Forbearance Agreement, executed and delivered by
any Borrower are valid and binding without any present right of offset, claim,
defense or recoupment of any kind and are hereby ratified and confirmed in all
respects and that the outstanding principal balance of each Commercial Loan and
each Tranche as of the date set forth in Schedule 3 hereto is set forth on
Schedule 3 hereto; (iii) FCMC agrees that all of its obligations under the FCMC
Guaranty are valid and binding without any present right of offset, claim,
defense or recoupment of any kind and are hereby ratified and confirmed in all
respects; and (iv) the Liens and security interests granted to Lender with
respect to each Mortgage Loan and other Collateral pledged as security for all
Obligations of the Loan Parties under the Loan Documents are valid and binding
and are enforceable in accordance with the terms thereof, except as modified by
this Agreement and are hereby ratified and confirmed in all respects.

Page 4



--------------------------------------------------------------------------------



 



     (c) [reserved]
     2. Certain Defined Terms. All capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Tribeca Master Agreement. As used herein, the following terms shall have the
following meanings (all terms defined in this Section 2 or in other provisions
of this Agreement in the singular to have the same meanings when used in the
plural and vice versa):
     “Accepted Servicing Practices” shall mean, with respect to any Mortgage
Loan, accepted and prudent mortgage servicing practices (including collection
procedures) generally acceptable to prudent mortgage lending institutions which
service mortgage loans of the same type as such Mortgage Loans in the
jurisdiction where the related mortgaged property is located and in a manner
consistent with (i) the policies and practices in existence as of the Original
Forbearance Effective Date for a period of 60 days after such date and
(ii) thereafter with the standards and procedures described in the policies
delivered to Lender pursuant to Section 11(c) (or if FCMC fails to deliver such
standards and policies, with the standards and policies prescribed by Lender).
     “Acknowledged Defaults” shall have the meaning assigned to that term in the
recitals of this Agreement.
     “Advance” or “Advances” shall mean one or more of the Tranche A Advances or
the Tranche B Advances, or any combination thereof.
     “Affiliate” shall mean, with respect to any Person, any other Person which,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person. For purposes of this definition, “control” (together with the
correlative meanings of “controlled by” and “under common control with”) means
the possession, directly or indirectly, of the power (a) to vote 10% or more of
the securities (on a fully diluted basis) having ordinary voting power for the
directors or managing general partners (or their equivalent) of such Person, or
(b) to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract, or
otherwise.
     “Agreement” shall have the meaning assigned to that term in the Preamble of
this Agreement.
     “Amendment No. 1” shall mean a certain Joinder and Amendment No. 1 to the
Existing Tribeca Forbearance Agreement.
     “Amendment No. 2” shall mean a certain Amendment No. 2 to the Existing
Tribeca Forbearance Agreement.
     “Applicable Collections Amount” shall have the meaning assigned thereto in
Section 5(d).
     “Applicable Margin” shall mean, with respect to each Advance listed below,
the percentage set forth below opposite such Advance:

Page 5



--------------------------------------------------------------------------------



 



         
Tranche A Advance
    2.25 %
Tranche B Advance
    2.75 %

     “Approved Expenses” shall mean those expenses of Holding and its
Subsidiaries as shall be approved by Lender in its sole discretion, and which
shall include the expenses of Holding and its Subsidiaries in the ordinary
course of business, including without limitation, all fees and expenses as
described in Section 40 of this Agreement, out-of-pocket collection advances,
expenses related to the maintenance of REO Properties, fees and expenses of
custodians and trustees incurred in the ordinary course of business relating to
the Collateral, all fees and charges in respect of Letters of Credit and banking
services provided for the account of any Loan Party and costs of any litigation
to require sellers of Mortgage Loans pledged to Lender to repurchase such loans
because of fraud, misrepresentation or breach of warranty, in each case at the
discretion of Lender.
     “Bankruptcy Code” shall mean Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.), as amended by the Bankruptcy Reform Act and as further
amended from time to time, or any successor statute.
     “Bankruptcy Reform Act” shall mean the Bankruptcy Abuse Prevention and
Consumer Protection Act of 2005, effective as of October 17, 2005.
     “Borrower” and “Borrowers” shall have the meanings assigned to such terms
in the Preamble of this Agreement.
     “Business Day” or “business day” shall mean any day other than a Saturday,
Sunday or other day on which commercial banks are required or authorized to
close under the laws of the State of Ohio, and if such day relates to a
determination of LIBOR, means any such day on which dealings in U. S. dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.
     “Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
other equity interests in an entity however designated, any membership interests
in a limited liability company, any and all similar ownership interests in a
Person, in each case whether certificated or uncertificated, and any and all
warrants or options to purchase any of the foregoing.
     “Cash Flow Available for Debt Service” shall have the meaning assigned to
that term in Section 12(d).
     “Change of Control” shall mean, (a) with respect to Holding, the
replacement of a majority of the board of directors from the directors who
constituted the board of directors on the Original Forbearance Effective Date
for any reason other than death or disability, and such replacement shall not
have been approved by such board of directors, as constituted on the Original
Forbearance Effective Date (or as changed over time with the approval of the
then existing board of directors of Holding); or (b) with respect to Holding, a
Person or Persons acting in concert, as a result of a tender or exchange offer,
open market purchases, privately negotiated purchases, exercise of the stock
pledge or otherwise, shall have become the beneficial owner (within the

Page 6



--------------------------------------------------------------------------------



 



meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
equity securities of Holding representing more than 20% of the combined voting
power of the outstanding securities of Holding, ordinarily having the right to
vote in the election of directors from the beneficial owners as of the Original
Forbearance Effective Date; or (c) with respect to any Loan Party other than
Holding, the failure of Holding to own, directly or indirectly and free and
clear of any adverse claims (other than Liens securing the Obligations), 100% of
the issued and outstanding Capital Stock of such Borrower.
     “Collateral” shall have the meaning assigned to such term in the Security
Agreement, as well as in the Credit Agreements, executed and delivered to Lender
by FCMC, Tribeca and the Borrowers and shall include without limitation all
monies owing to any Loan Party from taxing authorities, all amounts owing
pursuant to any deposit account or securities account of any Loan Party, any
commercial tort or other claim of any Loan Party, certain real property
interests of FCMC at 6 Harrison Street—Unit 6, New York, New York, granted to
Lender, and certain real property interests of FCMC in respect to the
Proprietary Leases.
     “Collections” shall mean, without duplication, all collections,
distributions, dividends, payments and other proceeds in respect of principal,
interest, net liquidation proceeds or insurance proceeds or Interest Rate Hedge
Agreements, from whatever source, received by or for the account of any Loan
Party, or received by Lender on or in respect of any Mortgage Loan(s) or
otherwise constituting part of the Collateral, including without limitation
(i) the net cash proceeds received by any Loan Party or any of its Affiliates,
together with any non-offered securities issued, in connection with the
securitization or sale of any Mortgage Loan, and (ii) the related proceeds of
any liquidation, collection, sale, receipt, appropriation or realization upon
the Collateral, net of (iii) cash reserves for Escrow Deposits and Approved
Expenses.
     “Commercial Loans” shall have the meaning assigned to that term in the
recitals of this Agreement.
     “Commitments” shall mean, collectively, the Tranche A Commitments and the
Tranche B Commitments.
     “Credit Agreements” shall have the meaning assigned to that term in the
recitals of this Agreement.
     “Debt Service” shall have the meaning assigned to that term in
Section 12(d).
     “Escrow Deposits” shall mean, with respect to any Mortgage Loan, the
amounts constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges and any other payments actually received by the
servicer or Lender, which are required to be escrowed by the related mortgagor
with the related mortgagee pursuant to any mortgage or any other document.
     “Existing Tribeca Forbearance Agreement” shall have the meaning assigned to
that term in the recitals of this Agreement.
     “FCMC” shall have the meaning assigned to that term in the Preamble of this
Agreement.

Page 7



--------------------------------------------------------------------------------



 



     “FCMC Guaranty” shall mean the Guaranty dated as of the Original
Forbearance Effective Date and made by FCMC in favor of Lender, as the same may
be amended, supplemented or otherwise modified and in effect from time to time
in accordance with the terms thereof.
     “Forbearance Effective Date” shall have the meaning assigned to that term
in the Preamble of this Agreement.
     “Franklin Advances” shall means all “Advances” under a certain Forbearance
Agreement and Amendment to Credit Agreements entered into as of the 28th day of
December, 2007, by and among certain parties listed therein as Borrowers, FCMC,
and Lender, as amended, supplemented, restated or otherwise modified from time
to time, including as amended and restated by a certain First Amended and
Restated Forbearance Agreement dated as of even date herewith among FCMC,
certain parties listed therein as Borrowers, Holding, Franklin Asset and Lender
(the “Franklin Forbearance Agreement”).
     “Franklin Asset” means Franklin Credit Asset Corporation, a Delaware
corporation.
     “Franklin Servicing LLC” shall have the meaning assigned to that term in
the recitals of this Agreement.
     “Franklin Trust” shall mean FRANKLIN CREDIT TRUST SERIES I, a Delaware
statutory trust, the sole certificate holder of which will be Lender, as pledge
of Franklin Asset.
     “Governmental Authority” shall mean any nation or government, any state or
other political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any court or arbitrator having jurisdiction over any Loan
Party, any of their Affiliates or any of their properties.
     “Guarantor” shall mean each of Holding, FCMC, Franklin Trust, Tribeca Trust
and any other Person which has become obligated to Lender in respect of the
Obligations under any Loan Document pursuant to the terms of a Guaranty.
     “Guaranty” by any Guarantor means any obligation, contingent or otherwise,
of a Guarantor guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation of any other Person in any manner, whether
directly or indirectly, and including any obligation of a Guarantor, directly or
indirectly, (a) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness or other obligation or to purchase (or to
advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the holder of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of such Person so as to enable such
Person to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guaranty shall not include
endorsements for collection or deposit in the ordinary course of business.

Page 8



--------------------------------------------------------------------------------



 



     “Holding” shall have the meaning assigned to that term in the Preamble of
this Agreement.
     “Huntington” shall have the meaning assigned to that term in the Preamble
of this Agreement.
     “Indebtedness” shall mean, for any Person: (a) obligations created, issued
or incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business; (c) indebtedness of others secured by a Lien on the
property of such Person, whether or not the respective Indebtedness so secured
has been assumed by such Person; (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for account of such Person;
(e) capital lease obligations of such Person; (f) obligations of such Person
under repurchase agreements or like arrangements; (g) indebtedness of others
guaranteed by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person;
(i) indebtedness of general partnerships of which such Person is a general
partner; and (j) any other indebtedness of such Person evidenced by a note,
bond, debenture or similar instrument.
     “Interest Period” shall mean, with respect to any Advance, (i) initially,
the period commencing on any funding date with respect to such Advance and
ending on the calendar day prior to the Payment Date of the next succeeding
month, and (ii) thereafter, each period commencing on the Payment Date of one
month and ending on the calendar day prior to the Payment Date of the next
succeeding month; provided, that if any Interest Period would otherwise expire
on a day which is not a business day, such Interest Period shall be extended to
the next succeeding business day; provided, however, that if such next
succeeding business day occurs in the following calendar month, then such
Interest Period shall expire on the immediately preceding business day, and
provided further that interest shall continue to accrue on all amounts due and
payable hereunder that remain unpaid on the applicable Termination Date until
such time as such amounts are paid in full.
     “Interest Rate” shall mean, for each day in respect of the Tranche A
Advances or the Tranche B Advances, a per annum rate equal to LIBOR for that day
plus the relevant Applicable Margin.
     “Interest Rate Hedge Agreement” shall mean an interest rate swap, cap or
collar agreement or any other hedging arrangements providing for protection
against fluctuations in interest rates or the exchange of nominal interest
obligations, either generally or under specific contingencies.
     “Lender” shall have the meaning assigned to that term in the Preamble of
this Agreement.
     “LIBOR” shall mean, for each day during an Interest Period with respect to
an Advance, the rate per annum obtained by dividing (1) the actual or estimated
per annum rate, or the arithmetic mean of the per annum rates, of interest for
deposits in U.S. dollars for one (1) month, as determined by Lender in its
discretion based upon information which appears on page

Page 9



--------------------------------------------------------------------------------



 



LIBOR01, captioned British Bankers Assoc. Interest Settlement Rates, of the
Reuters America Network, a service of Reuters America Inc. (or such other page
that may replace that page on that service for the purpose of displaying London
interbank offered rates; or, if such service ceases to be available or ceases to
be use by Lender, such other reasonably comparable money rate service as Lender
may select) or upon information obtained from any other reasonable procedure, as
of two banking days prior to the commencement of such Interest Period; by (2) an
amount equal to one minus the stated maximum rate (expressed as a decimal), if
any, of all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves) that is specified on each
date LIBOR is determined by the Board of Governors of the Federal Reserve System
(or any successor agency thereto) for determining the maximum reserve
requirement with respect to eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D of such Board) maintained by a member
bank of such system, or any other regulations of any Governmental Authority
having jurisdiction with respect thereto, all as conclusively determined by
Lender. As used herein, “banking day” shall mean any day other than a Saturday
or a Sunday on which banks are open for business in Columbus, Ohio, and on which
banks in London, England, settle payments. Subject to any maximum or minimum
interest rate limitation specified herein or by applicable law, LIBOR shall
change automatically without notice to any Loan Party immediately on the first
day of each Interest Period, with any change thereto effective as of the opening
of business on the day of any change.
     “LIBOR Advance” shall mean an Advance which bears an Interest Rate based on
LIBOR.
     “Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), other charge or security
interest, or any preference, priority or other agreement or preferential
arrangement of any kind or nature whatsoever.
     “Loan Document” and “Loan Documents” shall have the meanings assigned to
such terms in the recitals of this Agreement.
     “Loan Parties” shall mean the Borrowers and the Guarantors collectively,
and “Loan Party” means any Borrower, any Guarantor, and any other Person which
has become obligated to Lender under the terms of this Agreement or any other
Loan Document pursuant to a joinder, supplement or guaranty agreement and other
Loan Documents satisfactory to Lender in its sole and absolute discretion.
     “Mandatory Prepayment Event” shall mean:
     (a) any sale, transfer or other disposition of any property of any Loan
Party (other than Holding and FCMC), including without limitation pursuant to
any repurchase of Mortgage Loans; or
     (b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property of any
Loan Party (other than Holding and FCMC); or
     (c) the incurrence by any Loan Party (other than Holding and FCMC) of any
Indebtedness for borrowed money other than Subordinated Indebtedness; or

Page 10



--------------------------------------------------------------------------------



 



          (d) the receipt by any Borrower of the proceeds of (i) any settlement
or monetary judgment in respect of any claim, litigation or other similar
proceeding or (ii) any tax refund or other amount owing by any taxing authority
or other Governmental Authority.
     “Material Adverse Effect” shall mean a material adverse effect on (a) the
operations, business, properties, liabilities (actual or contingent), condition
(financial or otherwise) or prospects of the Loan Parties, taken as a whole,
(b) the ability of any Loan Party to perform in all material respects its
Obligations under this Agreement or any obligations under any of the Loan
Documents to which it is a party, (c) the validity or enforceability in all
material respects of any of the Loan Documents, (d) the rights and remedies of
Lender under any of the Loan Documents (including without limitation Lender’s
ability to foreclose upon any Collateral or to exercise any of its other rights
or remedies under any of the Loan Documents, whether as a secured party under
the Uniform Commercial Code, in equity, at law or otherwise), (e) the timely
payment of the principal of or interest on the Advances or other amounts payable
in connection therewith or (f) the Collateral.
     “Minimum Tranche A Payment Amount” shall mean (i) with respect to any
Payment Date other than the Tranche A Termination Date, $3,900,000, and
(ii) with respect to the Tranche A Termination Date, the amount necessary to
repay the aggregate outstanding unpaid principal balance of the Tranche A
Advances in full.
     “Minimum Tranche B Payment Amount” shall mean (i) with respect to any
Payment Date other than the Tranche B Termination Date, $275,000, which amount
will be allocated first to Tranche B-1 Advances, second to Tranche B-2 Advances,
third to Tranche B-3 Advances and fourth to Tranche B-4 Advances and (ii) with
respect to the Tranche B Termination Date, the amount necessary to repay the
aggregate outstanding unpaid principal balance of the Tranche B Advances in
full.
     “Mortgage” shall mean, with respect to any Mortgage Loan, the mortgage,
deed of trust, security deed or other instrument which creates a Lien on the fee
simple or a leasehold estate in the real property securing such Mortgage Loan.
     “Mortgage Loan” shall mean any mortgage loan in which any Loan Party has an
interest, whether or not any applicable custodian has been instructed to hold
for Lender (pursuant to an applicable custodial agreement or otherwise in the
case of any Mortgage Loan not held by Lender as custodian) and which mortgage
loan includes, without limitation, (i) a mortgage note, the related Mortgage and
all other mortgage loan documents and (ii) all right, title and interest of any
Loan Party in and to the related mortgaged property.
     “Net Proceeds” shall mean, with respect to any Mandatory Prepayment Event,
(a) the cash proceeds received in respect of such Mandatory Prepayment Event,
including (i) any cash received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), (ii) in the case of a casualty or
other insured damage to any property or asset of any Loan Party, insurance
proceeds, and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, in each case net of (b) the sum of (i) all
reasonable and customary fees and out-of-pocket expenses paid to third parties
(other than Affiliates) in connection with such Mandatory Prepayment Event, and
(ii) in the

Page 11



--------------------------------------------------------------------------------



 



case of a sale, transfer or other disposition of an asset or a casualty, a
condemnation or similar proceeding, or the receipt of any tax refund, the amount
of all payments required to be made as a result of such Mandatory Prepayment
Event to repay Indebtedness (other than Advances) secured by such asset.
     “Net Worth” shall mean, with respect to any Person, the excess of the total
assets of such Person over the total liabilities of such Person, as determined
in accordance with GAAP.
     “Note” shall mean each Tranche A Note, Tranche B-1 Note, Tranche B-2 Note,
Tranche B-3 Note, Tranche B-4 Note, as applicable.
     “Obligations” shall mean all obligations, loans, advances indebtedness and
liabilities of each Loan Party to Lender, whether direct or indirect, joint or
several, absolute or contingent, due or to become due, and whether now existing
or hereafter incurred, which may arise under, out of or in connection with this
Agreement, the Notes, any other Loan Document on account of principal, interest,
reimbursement obligations, fees, indemnities, including without limitation, any
interest, fee, cost and expense accrued or incurred after the filing of any
petition under any bankruptcy or insolvency law, any cash management or treasury
management agreements, any automated clearinghouse obligation, any obligation or
liability under any Interest Rate Hedge Agreement, any amount owing pursuant to
any service performed by Lender or any affiliate thereof for any Loan Party and
any amount due or owing Lender pursuant to any Credit Agreement or other Loan
Document.
     “Original Forbearance Effective Date” shall mean December 28, 2007.
     “Payment Date” shall mean either (a) the fifth (5th) day of each calendar
month or, if such day is not a business day, the next succeeding business day,
or (b) in the case of the final Payment Date for the Tranche A Advances or the
Tranche B Advances, the Tranche A Termination Date, or the Tranche B Termination
Date, respectively; provided, however, payments of interest accrued on the
Advances shall commence on February 5, 2008. If the due date of any payment due
in respect to any Advance shall be a day that is not a business day, such due
date shall be extended to the next succeeding business day; provided, however,
that if such next succeeding business day occurs in the following calendar
month, then such due date shall be the immediately preceding business day.
     “Person” shall mean any individual, corporation, company, voluntary
association, partnership, joint venture, limited liability company, trust,
unincorporated association or government (or any agency, instrumentality or
political subdivision thereof).
     “PIK Interest” shall have the meaning assigned thereto in Section 5(a)(ii)
of the Franklin Forbearance Agreement.
     “Post-Default Rate” shall mean, in respect of any principal of any Advance
or any other amount under this Agreement, any Note or any other Loan Document
that is not paid when due to Lender or any Affiliate thereof (whether at stated
maturity, by acceleration or mandatory prepayment or otherwise), a rate per
annum during the period from and including the due date to but excluding the
date on which such amount is paid in full equal to the sum of (x) 5.00% per
annum plus (y)(i) the related fixed or variable Interest Rate otherwise
applicable to such Advance

Page 12



--------------------------------------------------------------------------------



 



or other amount or (ii) if no such Interest Rate is otherwise applicable, LIBOR
plus the Applicable Margin in respect of Tranche A.
     “Prime Commercial Rate” shall mean the commercial lending rate of interest
per annum as fixed from time to time by the management of Huntington and its
successors, at its main office and designated as its “Prime Commercial Rate,”
from time to time in effect, with each change in the such rate automatically and
immediately changing the interest rate on all applicable Advances without notice
to any Loan Party, subject to any maximum or minimum interest rate limitation
specified by applicable law. Each Loan Party hereby waives any right to claim
that the Prime Commercial Rate is an interest rate other than that rate
designated by Huntington as its “Prime Commercial Rate” on the grounds that:
(i) such rate may or may not be published or otherwise made known to such Loan
Party or (ii) Huntington may make loans to certain borrowers at interest rates
that are lower than its “Prime Commercial Rate.”
     “Proprietary Leases” means each of that certain (i) Proprietary Lease,
dated March 12, 2008, by and between FCMC and Wallace-Holland Owners Corp., and
(ii) Proprietary Lease, dated on or around October 15, 2007, by and between FCMC
and The Sherbrooke Co-Op, Inc.
     “REO Property” shall mean any real property, the title to which is held by
any Loan Party or one of its Affiliates, together with all buildings, fixtures
and improvements thereon and all other rights, benefits and proceeds arising
from and in connection with such property.
     “Reorganization” shall have the meaning assigned to that term in the
recitals of this Agreement.
     “Required Payments” shall have the meaning assigned thereto in
Section 5(d).
     “Reserves” shall mean such reserves as Lender reasonably deems appropriate
to establish in such amounts, and with respect to such matters, as Lender in its
good faith discretion shall deem necessary or appropriate, including without
limitation, reserves with respect to (i) sums that any Loan Party is required to
pay pursuant to its contractual obligations (such as taxes, assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases), (ii) Liens or trusts for ad valorem, excise, sales,
or other taxes where given priority under applicable law in and to an item of
Collateral, and (iii) up to $5,000,000 at any time as a reserve for the payment
of any Required Payment or interest under any Advance, or any fees or expenses
owing or anticipated to be owing to Lender under the terms of any Loan Document.
     “Restricted Payment” shall mean (i) any dividend or other distribution,
direct or indirect, on account of any shares of any class of Capital Stock or
similar ownership interest of FCMC now or hereafter outstanding, (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock or interest of FCMC now or hereafter outstanding, (iii) any payment made
(other than any cashless exercise of stock options in Holding) to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock or ownership interest of any Loan Party now or hereafter outstanding, and
(iv) any payment or prepayment of principal, premium, if any, or interest, fees
or other charges on or with respect to, and any redemption, purchase,
retirement, defeasance, sinking fund or similar payment and any claim to
rescission with respect to, any Subordinated Indebtedness.

Page 13



--------------------------------------------------------------------------------



 



     “Responsible Officer” shall mean, as to any Person, the chief executive
officer or, with respect to financial matters, the chief financial officer of
such Person; provided, that in the event any such officer is unavailable at any
time he or she is required to take any action hereunder, Responsible Officer
shall mean any officer authorized to act on such officer’s behalf as
demonstrated by a certificate of corporate resolution.
     “Restatement Fee” shall mean the sum of $10,000, payable in full at the
Forbearance Effective Date.
     “Restructuring Fee” shall mean the fee paid to Lender on the Original
Forbearance Effective Date.
     “Security Agreement” shall mean each Credit Agreement, the Security
Agreement dated as of the Original Forbearance Effective Date, and each joinder
agreement, made by FCMC, any Borrower or any other Loan Party, in favor of
Lender, as the same may be amended, supplemented or otherwise modified and in
effect from time to time in accordance with the terms thereof.
     “Subordinated Indebtedness” shall mean any Indebtedness incurred by a Loan
Party or any Subsidiary, the payment of which is subject to a debt subordination
agreement or other subordination provisions in favor of Lender, to the written
satisfaction of Lender and the terms (including, without limitation, with
respect to amount, maturity, amortization, interest rate, premiums, fees,
covenants, subordination terms, events of default and remedies) of which are
reasonably acceptable to Lender.
     “Subsidiary” shall mean, with respect to any Person, any corporation,
limited liability company, partnership or other entity of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership,
limited liability company or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.
     “Termination Date” shall mean, as applicable, the Tranche A Termination
Date or the Tranche B Termination Date.
     “Tranche” shall mean each of Tranche A, Tranche B-1, Tranche B-2, Tranche
B-3, and Tranche B-4.
     “Tranche A” shall mean a term loan facility made by Lender to the Borrowers
in the original principal amount of $400,000,000, as reduced by certain payments
made in respect thereof between the Original Forbearance Effective Date and
March 31, 2008, and as increased as of March 31, 2008 to $410,859,753.55.
     “Tranche A Advance” and “Tranche A Advances” shall have the meanings
assigned to those terms in Section 3(a).

Page 14



--------------------------------------------------------------------------------



 



     “Tranche A Commitment” shall mean the commitment of Lender to make a
Tranche A Advance in the original amount of $400,000,000, as increased to
$410,859,753.55.
     “Tranche A Note” shall mean the amended and restated promissory note
provided for Lender’s Tranche A Advance and any promissory note delivered in
substitution or exchange therefor, in each case as the same shall be modified,
supplemented, amended or restated and in effect from time to time in accordance
with the terms of this Agreement.
     “Tranche A Termination Date” shall mean the Forbearance Date or such
earlier date on which this Agreement shall terminate in accordance with the
provisions hereof or by operation of law.
     “Tranche B” shall mean a term loan facility made by Lender to the Borrowers
in the original principal amount of $91,133,187, as reduced by certain payments
made in respect thereof between the Original Forbearance Effective Date and
March 31, 2008, and as increased as of March 31, 2008, to the principal amount
of $98,774,361.20, divided into four (4) sub-tranches, with (i) the first such
sub-tranche being in the original amount of $22,783,296.75, and increased as of
March 31, 2008, to $24,131,090.30 (“Tranche B-1”), and (ii) the second, third
and fourth sub-tranches, each being in the original amount of $22,783,296.75 and
each as increased as of March 31, 2008, to $24,881,090.30, each referred to as
“Tranche B-2,” “Tranche B-3” and “Tranche B-4” “Tranche B” shall have the
meaning assigned to that term in the recitals of this Agreement.
     “Tranche B Advance” and “Tranche B Advances” shall have the meanings
assigned to those terms in Section 3(b).
     “Tranche B-1 Advance”, “Tranche B-2 Advance”, “Tranche B-3 Advance” and
“Tranche B-4 Advance”, and the plural form of each such term, shall have the
meanings assigned thereto in Section 3(b).
     “Tranche B Commitment” shall mean the commitment of Lender to make a
Tranche B Advance in the original aggregate amount of $91,133,187, as increased
to $98,774,361.20.
     “Tranche B Note” shall mean each of the amended and restated promissory
notes provided for Lender’s Tranche B-1 Advance, Tranche B-2 Advance, Tranche
B-3 Advance and Tranche B-4 Advance, and any promissory note delivered in
substitution or exchange therefor, in each case as the same shall be modified,
supplemented, amended or restated and in effect from time to time in accordance
with the terms of this Agreement.
     “Tranche B Termination Date” shall mean the Forbearance Date or such
earlier date on which this Agreement shall terminate in accordance with the
provisions hereof or by operation of law.
     “Tribeca” shall have the meaning assigned to that term in the Preamble of
this Agreement.
     “Tribeca Master Acknowledged Defaults” shall have the meaning assigned to
that term in the recitals of this Agreement.

Page 15



--------------------------------------------------------------------------------



 



     “Tribeca Master Agreement” shall have the meaning assigned to that term in
the recitals of this Agreement.
     “Tribeca Master Term Loans” shall have the meaning assigned to that term in
the recitals of this Agreement.
     “Tribeca Trust” shall mean TRIBECA LENDING TRUST SERIES I, a Delaware
statutory trust, the sole certificate holder of which will be Lender, as pledgee
of Tribeca.
     “Tribeca Warehousing Acknowledged Defaults” shall have the meaning assigned
to that term in the recitals of this Agreement.
     “Tribeca Warehousing Agreement” shall have the meaning assigned to that
term in the recitals of this Agreement.
     “Tribeca Warehousing Credits” shall have the meaning assigned to that term
in the recitals of this Agreement.
     “Trusts” shall mean the Franklin Trust and the Tribeca Trust, and “Trust”
means either of the Franklin Trust or the Tribeca Trust.
     “Trust Agreements” shall mean (i) a certain Master Trust Agreement for the
Franklin Trust, dated as of December 15, 2008, among FCMC, as depositor,
Deutsche Bank National Trust Company, as certificate trustee, and Deutsche Bank
Trust Company Delaware, as Delaware trustee and (ii) a certain Master Trust
Agreement for the Tribeca Trust, dated as of December 15, 2008, among Tribeca,
as depositor, Deutsche Bank National Trust Company, as certificate trustee, and
Deutsche Bank Trust Company Delaware, as Delaware trustee.
     “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect on the date hereof in the State of Ohio; provided, that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than Ohio, “Uniform
Commercial Code” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.
     3. Amended and Restated Advances. Subject to the terms and conditions of
this Agreement and in reliance on the representations, warranties and covenants
of the Loan Parties herein set forth, Lender hereby agrees to make, or maintain,
as applicable, the Advances described in this Section 3 and the Borrowers
jointly and severally agree to repay such Advances as follows:
     (a) Tranche A Advances. Lender agreed, on the Original Forbearance
Effective Date, to convert a portion of the outstanding principal amount of
Lender’s Commercial Loans equal to Lender’s Tranche A Commitment into a term
loan to the Borrowers (each amount so converted, a “Tranche A Advance” and,
collectively, the “Tranche A Advances”). Any portion of the Tranche A Advances
that is subsequently repaid or prepaid may not be reborrowed.

Page 16



--------------------------------------------------------------------------------



 



     (b) Tranche B Advances. Lender agreed, on the Original Forbearance
Effective Date and as of March 31, 2008, to convert a portion of the outstanding
principal amount of Lender’s Commercial Loans and loans originally made to
Tribeca by BOS(USA), Inc. equal to Lender’s Tranche B Commitment into four term
loans to the Borrowers, each in an amount of Tranche B-1, Tranche B-2, Tranche
B-3, and Tranche B-4 (each aggregate amount so converted, a “Tranche B Advance”
and, collectively, the “Tranche B Advances”; and each such respective portion
thereof a “Tranche B-1 Advance”, “Tranche B-2 Advance”, “Tranche B-3 Advance”,
and “Tranche B-4 Advance”, and collectively, the “Tranche B-1 Advances”,
“Tranche B-2 Advances”, “Tranche B-3 Advances”, and “Tranche B-4 Advances”). Any
portion of the Tranche B Advances that is subsequently repaid or prepaid may not
be reborrowed.
     (c) [reserved]
     (d) [reserved]
     (e) Notes.
     (i) Lender’s Tranche A Advance, Tranche B-1 Advance, Tranche B-2 Advance,
Tranche B-3 Advance, and Tranche B-4 Advance, each are evidenced by a promissory
note of the Borrowers, substantially in the form of Exhibit A, Exhibit B-1,
Exhibit B-2, Exhibit B-3, and Exhibit B-4, to the Existing Tribeca Forbearance
Agreement respectively, in each case dated the Original Forbearance Effective
Date and payable to Lender or its assigns in a principal amount equal to
Lender’s Advance under the applicable Tranche.
     (ii) The date, amount and Interest Rate applicable from time to time in
respect of each Advance made by Lender to the Borrowers, and each payment made
on account of the principal thereof or interest thereon, shall be recorded by
Lender on its books and records. Any such recordation or notation shall be
conclusive and binding on the Borrowers, absent manifest error; provided, that
the failure of Lender to make any such recordation or notation shall not affect
the obligations of any Borrower to make payment when due of any amount owing
hereunder or under such Note in respect of the applicable Advance or Advances.
     4. Inability to Determine Rates, Illegality. Anything contained herein to
the contrary notwithstanding, if, prior to or upon any determination of LIBOR:
     (a) Lender determines, which determination shall be conclusive and binding
upon the Borrowers, that quotations of interest rates for the relevant deposits
referred to in the definition of “LIBOR” are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Advances as provided herein; or
     (b) Lender determines, which determination shall be conclusive and binding
upon the Borrowers, that LIBOR is not likely to adequately cover the cost to
Lender of making or maintaining the relevant LIBOR Advances; or

Page 17



--------------------------------------------------------------------------------



 



     (c) Lender notifies Holding that it has become unlawful for Lender to honor
its obligations to make or maintain LIBOR Advances hereunder;
then Lender shall give Holding notice thereof and, so long as such condition
remains in effect, all Advances of Lender shall bear interest at a rate per
annum equal to the Prime Commercial Rate, plus the Applicable Margin.
     5. Payments of Interest and Principal on the Advances.
     (a) Interest on the Advances.
     (i) The Borrowers shall pay to Lender interest on the aggregate outstanding
principal amount of the Advances of each Tranche for the period from and
including the respective dates of such Advances to but excluding the respective
dates such Advances are paid in full, in each case at a rate per annum equal to
the applicable Interest Rate. Notwithstanding the foregoing, the Borrowers shall
pay to Lender interest at the applicable Post-Default Rate (i) on the
outstanding principal amount of any Advances during any period when any
Forbearance Default has occurred and is continuing and (ii) on any interest or
amount (other than principal of any Advance) payable by the Borrowers hereunder
or under any applicable Note that shall not be paid in full when due, for the
period from and including the due date thereof to but excluding the date the
same is paid in full. Accrued and unpaid interest on each Advance shall be
payable monthly on each Payment Date and on the Tranche A Termination Date, or
Tranche B Termination Date, as applicable, except that interest payable at the
applicable Post-Default Rate shall accrue daily and shall be payable promptly
upon demand.
     (ii) [Reserved] .
     (b) Scheduled Principal Payments in Respect of Tranche A Advances and
Tranche B Advances, Principal Payments. On each Payment Date in respect of the
Tranche A Advances and the Tranche B Advances, the Borrowers shall pay to
Lender, the Minimum Tranche A Payment Amount and the Minimum Tranche B Payment
Amount, as applicable, for such Payment Date.
     (c) Payment Date Reports. No later than two business days prior to each
Payment Date, Lender shall provide to Holding a report stating (i) the amount of
interest due for the current Interest Period pursuant to Section 5(a),
separately stated for the applicable Tranche A Advances, and the Tranche B
Advances, (ii) the Minimum Tranche A Payment Amount and the Minimum Tranche B
Payment Amount for such Payment Date, and (iii) if such Payment Date occurs on a
Termination Date, the aggregate outstanding principal amount of the Tranche A
Advances, and Tranche B Advances, as applicable; provided, that the failure of
Lender to make any such report shall not affect the obligations of the Borrowers
to make payment when due of any amount owing hereunder or under any Note in
respect of the related Advances.
     (d) Collateral Collection. Without in any way limiting the obligations of
the Borrowers to make the payments of principal and interest that are required
to be made in

Page 18



--------------------------------------------------------------------------------



 



respect of the Advances pursuant to Sections 5(a) and 5(b) (with respect to any
Payment Date, the “Required Payments”), the Borrowers hereby authorize and
direct Lender, on each Payment Date, to apply all Collections received from and
after the immediately preceding Payment Date (or, in the case of the first
Payment Date, from and after the Original Forbearance Effective Date) to but
excluding such Payment Date (the aggregate amount of such Collections, minus any
Reserves established during such period, being the “Applicable Collections
Amount” in respect of such Payment Date) in the following order of priority:
first, to the payment of interest on the Tranche A Advances as calculated for
such Payment Date;
second, to the payment of interest on the Tranche B Advances as calculated for
such Payment Date;
third, to the payment of amounts constituting additional periodic payments of
interest required under any Interest Rate Hedge Agreement to Lender in full;
fourth, to pay the Minimum Tranche A Payment Amount for such Payment Date;
fifth, to pay the Minimum Tranche B Payment Amount for such Payment Date;
sixth, to prepay the outstanding principal amount of the Tranche A Advances
until the same are paid in full, with such prepayments being applied in the
inverse order of maturity to the remaining Minimum Tranche A Payment Amounts;
seventh, to prepay the outstanding principal amount of the Tranche B Advances
until the same are paid in full, with such prepayments being applied in the
order set forth in the definition of Minimum Tranche B Payment Amounts;
eighth, to repay any Obligations (other than payments constituting additional
period payments of interest payable under item “third” above) under any Interest
Rate Hedge Agreement to Lender in full;
ninth, [Reserved]; and
tenth, to pay Franklin Advances until paid in full and then to Holding for the
benefit of the Borrowers.
Furthermore, notwithstanding the foregoing applications of Collections, all
Collections arising from the sale, lease or other disposition of REO Property
purchased or acquired directly or as a result of an intercompany advance from
FCMC or any subsidiary thereof to any Borrower with any “Tranche D Advance” (as
defined in the Franklin Forbearance Agreement) shall be used first to repay the
principal of the revolving credit portion of any such Tranche D Advance until
the same is paid in full and then applied pursuant to clauses first through
tenth of this Section 5(d).
     (e) Mandatory Prepayments. Within five (5) business days after receipt of
the Net Proceeds following any Mandatory Prepayment Event, the Borrowers shall
prepay the

Page 19



--------------------------------------------------------------------------------



 



Advances in an aggregate amount equal to the Net Proceeds of such Mandatory
Prepayment Event, any such prepayment to be applied in the same manner as set
forth in Section 5 (d).
     (f) Computations. Interest on the Advances shall be computed on the basis
of a 360-day year for the actual days elapsed (including the first day but
excluding the last day) occurring in the period for which payable.
     6. [Reserved].
     7. Conditions Precedent. The obligations of Lender to make or maintain, as
applicable, the Tranche A Advances, and the Tranche B Advances and to continue
to forbear pursuant to the terms hereof are subject to the satisfaction,
immediately prior to or concurrently with, the making of such Advances of the
following conditions precedent, and in the case of Holding as a condition
subsequent immediately after filing of the Certificate of Merger, each of which
shall be in form and substance satisfactory to Lender and its counsel:
     (a) Lender shall have received this Agreement, executed and delivered by a
duly authorized officer of each Loan Party;
     (b) Lender shall have received the following Loan Documents, each of which
shall be satisfactory to Lender in form and substance:
     (i) A Guaranty duly executed and delivered by each of Holding, Franklin
Trust and Tribeca Trust;
     (ii) A joinder by any Loan Party (other than Franklin Trust and Tribeca
Trust) not party to the Security Agreement prior to the Forbearance Effective
Date;
     (iii) Execution of the Franklin Forbearance Agreement and any loan document
related thereto;
     (iv) Lender shall have received a Pledge Amendment, one or more Collateral
Assignment of Proprietary Lease, and Stock Powers, all in respect to collateral
assignment of FCMC’s interests in the Proprietary Lease, executed and delivered
by a duly authorized officer of FCMC; and
     (v) A security agreement in all assets duly executed and delivered by each
of Franklin Trust and Tribeca Trust.
     (c) Lender shall have received one or more legal opinions of counsel to the
Loan Parties, in form satisfactory to Lender;
     (d) Lender shall have received the Restatement Fee and all other fees and
expenses required to be paid by the Loan Parties on or prior to the Forbearance
Effective Date;
     (e) Lender shall have received consolidating proforma balance sheets dated
as of the Forbearance Effective Date of each of FCMC, Franklin Asset, Tribeca,
Franklin

Page 20



--------------------------------------------------------------------------------



 



Servicing, Franklin Trust and Tribeca Trust, and a consolidated proforma balance
sheet dated as of the Forbearance Effective Date of Holding;
     (f) Lender shall have received such other certificates, instruments,
documents, agreements, including without limitation those documents described on
the Closing Memorandum attached hereto as Exhibit 7(f), as may be required by
Lender, each of which shall be in form and substance satisfactory to Lender and
its counsel;
     (g) Lender shall have received Schedule 12(l) dated as of the Forbearance
Effective Date of all deposit accounts, security accounts and investments (other
than investments in Subsidiaries of each of the Loan Parties and Franklin
Servicing); and
     (h) Lender shall have received such other certificates, documents and
deliveries as Lender or its counsel may reasonably request.
     8. Amendments to Credit Agreements. Section 2.1 of the Tribeca Master
Agreement, entitled “The Commitment,” and Section 2.1 of the Tribeca Warehousing
Agreement, entitled “The Commitment,” are each hereby amended to delete any
commitment or other obligation of Lender to make any further “Subsidiary Loans”
(as defined in the Tribeca Master Agreement), or “Advances” (as defined in the
Tribeca Warehousing Agreement) on and after the Original Forbearance Effective
Date. In addition Section 8.2 (c)(iv) of the Tribeca Master Agreement is hereby
amended to delete the second and third sentences of such section.
     9. Representations and Warranties. To induce Lender to enter into this
Agreement, each Loan Party represents and warrants to Lender as follows:
     (a) Organization. Each Loan Party is a corporation duly organized, validly
existing and in good standing under the laws of the state of its incorporation,
except where the failure to be in good standing shall not cause a Material
Adverse Effect.
     (b) Authority. Each Loan Party has full corporate power and authority to
execute, deliver and perform this Agreement and has taken all corporate action
required by law, its articles of incorporation and bylaws to authorize the
execution and delivery of this Agreement.
     (c) Consent and Approvals. No consent or approval of any party is required
in connection with the execution and delivery of this Agreement by any Loan
Party, and the execution and delivery of this Agreement does not (i) contravene
or result in a breach or default under any certificate or articles of
incorporation, code of regulations or bylaws or any other agreement or
instrument to which any Loan Party is a party or by which any of such Person’s
respective properties are bound, or (ii) violate any law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award applicable to
any Loan Party.
     (d) Completeness of Collateral. The Collateral constitutes all of the
assets and property, real and personal, tangible and intangible, owned by each
Loan Party or used or held for use in connection with the business of each such
Person.

Page 21



--------------------------------------------------------------------------------



 



     (e) Other Indebtedness. Other than as set forth in Schedule 9(e) hereto and
in respect of Indebtedness owing to Lender, each Loan Party is in full
compliance with the terms of each lending agreement in respect of Indebtedness.
     (f) Representations True and Correct. All representations and warranties
contained in this Agreement, including but not limited to the recitals herein,
and in each Credit Agreement and each other Loan Document are true and correct
as of the date of this Agreement, and all such representations and warranties
shall survive the execution of this Agreement. The Loan Documents represent
unconditional, absolute and valid obligations against each Loan Party and are
enforceable in accordance with the terms thereof. No Loan Party has any claims
or defenses against Lender, any Affiliate thereof, any participant in any
Commercial Loan or any other person or entity which would or might affect
(i) the enforceability of any provisions of any documents or (ii) the
collectibility of sums advanced by Lender in connection with any Obligations
subject to this Agreement. Each Loan Party understands and acknowledges that
Lender is entering into this Agreement in reliance upon, and in partial
consideration for, this acknowledgment and representation, and agree that such
reliance is reasonable and appropriate.
     (g) Representations and Warranties. Each Loan Party hereby represents and
warrants to Lender that (i) other than the Acknowledged Defaults, no present
uncured defaults or breaches exist under any Loan Document; and (ii) after
giving effect to this Agreement, no event or condition exists which but for the
giving of notice or passage of time (or both) would constitute a Default or
Event of Default under any Credit Agreement or any Loan Document; and (iii) this
Agreement has been duly executed and delivered by each Loan Party, and this
Agreement, each Credit Agreements as amended hereby and each other Loan Document
constitutes the legal, valid and binding obligation of each Loan Party,
enforceable against such Loan Party in accordance with the terms hereof or
thereto.
     (h) Financial Statement. The consolidated balance sheet of FCMC and its
Subsidiaries as of June 30, 2008, and the related statements of income and cash
flows for such fiscal period, previously furnished to Lender, fairly present the
financial condition of FCMC and its Subsidiaries as of that date and the results
of its operations for that fiscal period. FCMC and its Subsidiaries had, on that
date, no known liabilities, direct or indirect, fixed or contingent, matured or
unmatured, or liabilities for taxes, long-term leases or unusual forward or
long-term commitments not disclosed by, or reserved against in, said balance
sheet and related statements, except for Lender’s extensions of credit to FCMC
and its Subsidiaries.
     (i) Solvency. As of the date hereof and immediately after giving effect to
each Advance and the application of the proceeds thereof, Holding and its direct
and indirect Subsidiaries, on a consolidated basis, are and will be solvent, are
and will be able to pay its debts as they mature (subject to the terms of this
Agreement) and do not and will not have an unreasonably small capital to engage
in the business in which they are engaged and propose to engage. No Loan Party
intends to incur, or believes that it has incurred, debt beyond its ability to
pay such debts as they mature. No Loan Party is contemplating the commencement
of insolvency, bankruptcy, liquidation or consolidation proceedings or the
appointment of a receiver, liquidator, conservator, trustee or similar official
in respect of

Page 22



--------------------------------------------------------------------------------



 



such Person or any of its assets. No Loan Party is pledging or transferring any
assets with any intent to hinder, delay or defraud any of its creditors.
     10. Financial Statements. Holding shall deliver to Lender:
     (a) (i) as soon as available and in any event within 45 days after the end
of each of the first three quarterly fiscal periods of each fiscal year of
Holding, the consolidated balance sheets of Holding and its consolidated
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of income and retained earnings and of cash flows for Holding and its
consolidated Subsidiaries for such period and the portion of the fiscal year
through the end of such period, setting forth in each case in comparative form
the figures for the previous year and accompanied by a certificate of the chief
financial officer of Holding, which certificate shall state that said
consolidated financial statements fairly present the consolidated financial
condition and results of operations of Holding and its Subsidiaries in
accordance with GAAP, consistently applied, as at the end of, and for, such
period (subject to normal year-end audit adjustments), and (ii) as soon as
available and in any event within 30 days after the end of each quarterly fiscal
period a budget of cash expenditures for each prospective three (3) month
period, including budget to actual variances for such period;
     (b) as soon as available and in any event within 90 days after the end of
each fiscal year of Holding, the audited, consolidated balance sheets of Holding
and its consolidated Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income and retained earnings and of cash
flows for Holding and its consolidated Subsidiaries for such year, setting forth
in each case in comparative form the figures for the previous year, accompanied
by a certificate of the chief financial officer of Holding, which certificate
shall state that said consolidated financial statements fairly present the
consolidated financial condition and results of operations of Holding and its
consolidated Subsidiaries at the end of, and for, such fiscal year in accordance
with GAAP, consistently applied, and a certificate of such chief financial
officer stating that, in making the examination necessary for his or her
certification, such chief financial officer obtained no knowledge, except as
specifically stated, of any Forbearance Default;
(c)(i) as soon as available and in any event within 30 days after the end of
each monthly fiscal period of each fiscal year of Holding, (A) the consolidated
balance sheets of Holding and its consolidated Subsidiaries as at the end of
such period and (B) the related unaudited consolidated statements of income and
retained earnings for Holding and its consolidated Subsidiaries for such period
and the portion of the fiscal year through the end of such period, setting forth
in each case in comparative form the figures for the previous year, and
(C) accompanied by a certificate of the chief financial officer of Holding,
which certificate shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of
Holding and its Subsidiaries in accordance with GAAP, consistently applied, as
at the end of, and for, such period (subject to normal year-end audit
adjustments) and shall contain a calculation of the financial covenants
contained in Section 12 (d);
     (ii) as soon as available and in any event within 20 days after the end of

Page 23



--------------------------------------------------------------------------------



 



each monthly fiscal period of each fiscal year, a thirteen (13) consecutive week
statement of Holding and its Subsidiaries projecting prospective cash receipts
and cash payments, disbursements and advances for the 13 week consecutive period
beginning on the first day after such month-end; and
     (iii) as soon as available and in any event within 20 days after the end of
each monthly fiscal period of each fiscal year of Holding, a schedule of REO
Properties in form satisfactory to Lender.
     (d) from time to time such other information regarding the financial
condition, operations, or business of the Loan Parties or any Loan Party as
Lender may request;
     (e) Holding shall furnish to Lender, at the time Holding furnishes each set
of financial statements pursuant to paragraphs (a),(b) and (c) above, a
certificate of the chief financial officer of Holding to the effect that, to the
best of such officer’s knowledge, each Loan Party, as applicable, during such
fiscal period or year has observed or performed all of its covenants and other
agreements, and satisfied every condition, contained in this Agreement and the
other Loan Documents to be observed, performed or satisfied by it, and that such
officer has obtained no knowledge of any Default, Event of Default or
Forbearance Default except as specified in such certificate (and, if any
Default, Event of Default or Forbearance Default has occurred and is continuing,
describing the same in reasonable detail and describing the action such Loan
Party, as applicable, has taken or proposes to take with respect thereto); and
     (f) notice of any event or notice from any Governmental Authority, which is
reasonably likely to have or result in a Material Adverse Effect.
     11. Certain Post-Closing Deliverables.
     The Loan Parties shall comply with each requirement set forth on
Schedule 11 to this Agreement within the time period specified therein (or such
later date as Lender may agree in writing). Each Loan Party agrees to deliver to
Lender, on a post-closing basis, the items described in Schedule 11 attached
hereto, each in form and content satisfactory to Lender (the “Post-Closing
Items”). Each Loan Party agrees to deliver the Post-Closing Items to Lender no
later than the time periods specified in Schedule 11 (or such later date as
Lender may agree in writing). The failure to deliver any Post-Closing Item by
the required date shall constitute a Forbearance Default. Upon Lender’s demand
therefor, each Loan Party will indemnify, protect, defend and hold harmless
Lender for and against all losses, damages, and expenses incurred by Lender
arising from or relating to any Loan Party’s failure to deliver any Post-Closing
Item in accordance with this Agreement.
     12. Covenants.
     (a) Activities of the Trusts. No Loan Party shall permit any Trust to
conduct any business, other than the holding of record title to Mortgage Loans
and those activities reasonably incidental thereto. The Loan Parties shall cause
(i) each Trust at all times to maintain its existence as a statutory trust under
Delaware law and preserve and keep, or cause to be preserved and kept, in full
force and effect its rights and licenses material to its

Page 24



--------------------------------------------------------------------------------



 



business, (ii) Franklin Asset and Tribeca respectively to pledge 100% of its
certificate interests to Lender and direct the trustees of each trust to
register each Trust Certificate (as defined in the Trust Agreements) pursuant to
any Trust in Lender’s name, and (iii) each Trust to observe, perform and comply
with each covenant applicable to a Loan Party under Section 12 of this
Agreement. No Loan Party and no Subsidiary of any Loan Party shall, without the
prior written consent of Lender, (i) transfer, convey, or assign any interest or
asset to a Trust other than Record Title (as defined in the Trust Agreements) to
one or more Mortgage Loans; (ii) allow or permit any Trust to release, transfer,
convey, or assign any interest in any Transferred Asset (as defined in the Trust
Agreements); or (iii) allow or permit any amendment, supplement, modification,
alteration, or restatement of any Trust Agreement or any Trust Certificate (as
defined in the Trust Agreements). Unless a Forbearance Default shall have
occurred and be continuing, Lender shall not (i) sell, pledge, transfer or
otherwise assign its interest in any such Trust Certificate, other than to
secure obligations of Lender to any Governmental Authority having jurisdiction
with respect thereto, (ii) provide direction to any trustee of any Trust or take
any other action to terminate any Trust Agreement, or (iii) remove FCMC as
Administrator (as defined in the Trust Agreements) of any Trust, in each
instance, without the prior written consent of Holding. Notwithstanding the
registration of such Trust Certificates in Lender’s name in order to perfect
Lender’s Liens in such property and to enable Lender to exercise remedies under
the Loan Documents, each Loan Party agrees that, regardless of such designation,
subject to the terms of the Trust Agreements, Franklin Asset and Tribeca,
respectively, shall possess all other indicia of ownership of such Trust
Certificates, including without limitation all matters related to taxes and
preparing returns regarding the same. Each Loan Party agrees that it will
promptly notify Lender of any claim or demand against any Trust or any trustee
of any Trust that (i) separately exceeds the sum of $100,000 or (ii) together
with all other claims and demands made against any Trust or any trustee thereof
exceeds the sum of $250,000 in the aggregate. Each Loan Party further agrees
that it will not, without the prior written consent of Lender, which consent
will not be unreasonably withheld, (i) assume any defense of any claim or demand
against any Trust or any trustee under any Trust, or (ii) compromise or settle
any claim or demand against any Trust or any trustee of any Trust. Each Loan
Party further hereby consents to the disclosure of any occurrence of a
Forbearance Default to the trustees of any Trust.
     (b) Activities of Franklin Servicing LLC. No Loan Party shall permit
Franklin Servicing LLC to conduct any business, other than the servicing of
loans in the states of Michigan, Illinois, and Massachusetts and any other state
to which Lender has agreed in writing upon the request of Holding; provided that
Franklin Servicing LLC shall conduct business activities only to the extent that
FCMC does not have a valid license or other authority to conduct such business;
and provided further, however, no Loan Party shall be under any contractual
obligation or agreement to make cash contributions or investments in, loans and
advances to, enter into any Guaranty or other accommodation for the benefit of,
or contribute or transfer any property to, Franklin Servicing LLC in excess of
the aggregate sum of $500,000 from and after the Forbearance Effective Date. The
Loan Parties shall cause (i) Franklin Servicing LLC at all times to maintain its
limited liability company existence and preserve and keep, or cause to be
preserved and kept, in full force and effect its rights and licenses material to
its business; and (ii) Holding to pledge 100% of the Capital Stock of Franklin
Servicing LLC to Lender.

Page 25



--------------------------------------------------------------------------------



 



     (c) Servicing. As of the Original Forbearance Effective Date, each Loan
Party and Lender hereby revocably appoint and reaffirm FCMC as servicer, and
FCMC hereby reaffirms its acceptance of such appointment, to act for the benefit
of the Borrowers and Lender as initial servicer of the Mortgage Loans and the
REO Properties owned by any Loan Party; provided, however, Lender reserves the
right to terminate FCMC’s servicing of the Mortgage Loans and REO Properties
(i) upon prior written notice to FCMC during the occurrence and continuance of a
Forbearance Default or (ii) if Lender provides prior written notice to FCMC,
that Lender has determined, in its sole discretion, that FCMC is not serving the
Loans in accordance with Accepted Servicing Practices. FCMC shall service the
Mortgage Loans and the REO Properties pledged to Lender pursuant to the terms of
the Loan Documents and in accordance with Accepted Servicing Practices. No Loan
Party shall permit any Person other than FCMC and, subject to the limitations
provided in Section 12(b) above, Franklin Servicing LLC, to service any Mortgage
Loans or REO Properties (other than a sub-servicer satisfactory to Lender) in
accordance with Accepted Servicing Practices, without the prior written consent
of Lender.
     (d) Cash Flow Coverage. Until such time as all Tranche A Advances and
Tranche B Advances are indefeasibly paid in full, Holding and each Subsidiary on
a consolidated basis shall maintain as of the end of each quarterly period a
ratio of Cash Flow Available for Debt Service to Debt Service of not less than
1.20 to 1.00, with such ratio being determined (i) initially as of September 30,
2008, for the period from January 1, 2008, through and including September 30,
2008 (on a year-to-date basis), and (ii) as of December 31, 2008, and continuing
as of the end of each quarter thereafter, for the most recently-ended twelve
consecutive (12) month period ending on such date.
“Cash Flow Available for Debt Service” shall mean for any period all Collections
(which term includes without limitation all servicing fees paid in cash, net
payments received in cash pursuant to Interest Rate Hedge Agreements, due
diligence fees paid in cash, interest payments and dividends paid in cash and
any other cash payments); provided that for the purposes of the determination of
Cash Flow, each such item of Collection shall be required to be received by
Lender in the Lock Box or turned over to Lender by the applicable Loan Party and
deposited in one of the Blocked Accounts at Huntington, and in each instance
(i) applied to the Obligations (other than to principal of the Tranche D
Advances, unless such application is accompanied by a permanent reduction
thereof) or (ii) used to establish or augment any Reserves.
“Debt Service” shall mean for any period the sum of (i) Interest Expense, plus
(ii) scheduled principal payments on Indebtedness. “Interest Expense” shall mean
for any period total interest expense (other than PIK Interest), whether paid or
accrued or due and payable (including without limitation in respect of all
Advances and any Subordinated Indebtedness), plus the interest component of
capital lease obligations for such period, plus all bank fees capitalized
pursuant to GAAP (other than the Restructuring Fee), plus net costs under
Interest Rate Hedge Agreements.
     (e) Fundamental Change. No Loan Party and no Subsidiary of any Loan Party
shall enter into any transaction of merger or consolidation or amalgamation
(provided that any Borrower, upon 10 days prior notice to Lender and upon such
terms or conditions which Lender may reasonably require, may merge into another
Borrower) or liquidate,

Page 26



--------------------------------------------------------------------------------



 



wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) or sell all or substantially all of its assets other than in
connection with a sale of assets, the proceeds of which shall be used to repay
in full all Advances, other amounts due under this Agreement and other amounts
then due and payable hereunder. No Loan Party and no Subsidiary of any Loan
Party shall enter into any material change in its capital structure or any
change that Lender or a third party firm of nationally recognized independent
public accountants with national expertise determines could cause a
consolidation of assets of any Loan Party with any other Person not a Loan Party
under FIN 46, without the prior written consent of Lender, which consent will
not be withheld unreasonably. No Loan Party and no Subsidiary of any Loan Party
shall organize or create any Subsidiary after the Forbearance Effective Date.
     (f) Operating Expenses. No Advance under this Agreement and no Collections
shall be used by Holding or any Subsidiary to pay any operating expenses of such
Persons in excess of the amount of Approved Expenses.
     (g) Conduct of Business. No Loan Party and no Subsidiary of any Loan Party
shall (i) originate or acquire any Mortgage Loans or other assets, (ii) perform
due diligence, servicing, broker loans or participate in off-balance sheet joint
ventures and special purpose vehicles (not involving the incurrence of any
Indebtedness), other than as disclosed in previous filings of any Loan Party
with the U.S. Securities and Exchange Commission in connection with the
Reorganization, in each instance without the prior written consent of Lender,
which consent shall not be withheld unreasonably. Each Loan Party shall limit
its activities to such activities as are incident to and necessary or convenient
to accomplish the following purposes: (i) to acquire, own, hold, pledge, finance
or otherwise deal with only mortgage loans similar to the Mortgage Loans, and
only real estate similar to the REO Properties, in each case, as are to be
pledged to Lender pursuant to this Agreement and (ii) to sell, securitize or
otherwise liquidate all or any portion of such assets in accordance with the
provisions of this Agreement.
     (h) Interest Rate Hedge Agreement. At all times, the Loan Parties shall
maintain in effect one or more Interest Rate Hedge Agreements with respect to
the Advances and the Franklin Advances, in an aggregate notional principal
amount not less than $1,000,000,000 or such lesser amount as Lender in its sole
discretion shall approve, which Interest Rate Hedge Agreements have the effect
of establishing a maximum interest rate to be agreed by Lender and Holding with
respect to such notional principal amount, and each such Interest Rate Hedge
Agreement shall in form and substance satisfactory to Lender and with a term to
be agreed by Lender and Holding.
     (i) Restricted Payments. No Loan Party shall make or declare any Restricted
Payment without the prior written consent of Lender, which consent shall not be
withheld unreasonably; provided that any Loan Party may make a Restricted
Payment to the Loan Party which owns 100% of the Capital Stock of such Loan
Party.
     (j) Limitation on Liens. No Loan Party and no Subsidiary of any Loan Party
shall, nor will it permit or allow others to, create, incur or permit to exist
any Lien, security interest or claim on or to any of its Property, except for
(i) Liens (not otherwise permitted hereunder) that are created in connection
with the purchase of fixed assets and equipment

Page 27



--------------------------------------------------------------------------------



 



necessary in the ordinary course of such Person’s business, subject to the
provisions of the Loan Documents, and (ii) Liens on the Collateral created
pursuant to any Loan Document.
     (k) REO Properties. Within 30 days after Lender’s request therefor at any
time, the applicable Loan Party or such other Subsidiary having any REO Property
shall grant to Lender a first Lien Mortgage on such Person’s REO Properties to
secure the Advances pursuant to Loan Documents and other closing documents as
are satisfactory to Lender; provided, however, to the extent any such transfer
would require the payment of any material transfer tax or similar tax, such Loan
Party and Lender may make other arrangements satisfactory to Lender. In
addition, at all times after the Original Forbearance Effective Date, upon any
acquisition of each REO Property, each Loan Party shall transfer all such REO
Properties to a designated Loan Party or other Subsidiary satisfactory to Lender
and shall provide to Lender a first and exclusive Lien on the stock of such
Subsidiary and a negative pledge on all of the assets of such Subsidiary;
provided, however, to the extent any such transfer would require the payment of
any material transfer tax or similar tax, such Loan Party and Lender may make
other arrangements satisfactory to Lender.
     (l) Lock Box; Control Accounts.
     (i) FCMC and each Borrower shall maintain an existing lock box with Lender
(the “Lock Box”) or, at Lender’s discretion, blocked accounts (“Blocked
Accounts”) at deposit banks satisfactory to Lender, and each Loan Party shall
(i) request in writing and otherwise take such reasonable steps to ensure that
all obligors under each Mortgage Loan forward all payments in respect of the
related Mortgage Loans directly to the Lock Box, (ii) irrevocably instruct the
bank which maintains the Lock Box to transfer to the cash collection account at
Lender, on each Business Day, cleared funds in respect of all cash, checks,
drafts or other similar items of payment so received in the Lock Box and
(iii) deposit promptly, and in any event no later than the first Business Day
after the date of receipt thereof, any cash, checks, drafts or other similar
items of payment relating to or constituting payments made in respect of any and
all Collateral that are received directly by any such Loan Party
(notwithstanding the requirements of clause (i) above) into one or more Blocked
Accounts in such Loan Party’s name and at Lender.
     (ii) On or before the Original Forbearance Effective Date (or such later
date as Lender shall consent to), each Loan Party shall cause each of the banks
where any deposit account is maintained to enter into tri-party blocked account
agreements with Lender and the applicable Loan Party, in form and substance
acceptable to Lender. No Loan Party shall accumulate or maintain cash in any
deposit accounts or payroll accounts as of any date of determination in excess
of checks outstanding against such accounts as of that date and amounts
necessary to meet minimum balance requirements.
     (iii) The Lock Box, Blocked Accounts and any other deposit accounts shall
be cash collateral accounts, with all cash, checks and other similar items of
payment in such accounts securing payment of the Advances and all other

Page 28



--------------------------------------------------------------------------------



 



Obligations, and in which each applicable Loan Party shall have granted a Lien
to Lender, pursuant to the Security Agreement or applicable Credit Agreement.
     (iv) No Loan Party and no Subsidiary of any Loan Party shall maintain or
have any operating accounts, deposit accounts, securities accounts or other
account at any bank, depositary source, financial institution or financial
intermediary, other than (i) the accounts set forth on Schedule 12 (l), the
balances of which shall not exceed the sum of $10,000, in the aggregate, other
than the Capital One account set forth on Schedule 12(l) which shall have no
limit as to its account balance so long as a deposit account control agreement
satisfactory to Huntington remains in full force and effect, or (ii) such other
accounts approved by Lender in writing in its sole good faith discretion. Each
Loan Party agrees that it will not transfer assets out of any such account other
than to pay Approved Expenses.
     (m) Licenses. Each Loan Party and its respective Subsidiaries, as
applicable, shall maintain and comply in all material respects with all
governmental licenses and authorizations to hold and service Mortgage Loans and
REO Properties, and at Lender’s request at any time, the Loan Parties or the
Subsidiary of the Loan Party, as applicable, shall provide to Lender an
officer’s certificates signed by Responsible Officers of the Loan Parties
certifying as to the truth and accuracy of the foregoing, which certificates
shall specifically include a statement that the Loan Parties and their
respective Subsidiaries are in compliance with all material governmental
licenses and authorizations.
     (n) Transactions with Affiliates. No Loan Party and no Subsidiary of any
Loan Party shall make a payment that is not otherwise permitted by this Section
to, or enter into any transaction, including, without limitation, any purchase,
sale, lease or exchange of property or the rendering of any service with, any
Affiliate unless such transaction is (a) otherwise permitted under this
Agreement, or (b)(i) in the ordinary course of such Person’s business and
(ii) upon fair and reasonable terms no less favorable to such Person than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate.
     (o) [Reserved].
     (p) Limitation on Indebtedness. No Loan Party and no Subsidiary of any Loan
Party shall incur any liabilities for Indebtedness (other than the Advances,
Subordinated Indebtedness and intercompany Indebtedness between Holding and
Tribeca) or otherwise other than for trade accounts payable (other than for
borrowed money) arising, and accrued expenses incurred, in the ordinary course
of business so long as such trade accounts payable are payable within 90 days of
the date the respective goods are delivered or the respective services are
rendered.
     (q) Limitation on Sale of Assets. No Loan Party shall convey, sell, lease,
assign, transfer or otherwise dispose of (collectively, “Transfer”), all or any
material portion of its property, business or assets (including, without
limitation, receivables and leasehold interests) whether now owned or hereafter
acquired or allow any Subsidiary to Transfer any material portion or all of its
assets to any Person other than a “putback” to sellers of

Page 29



--------------------------------------------------------------------------------



 



Mortgage Loans, the proceeds of which are used to repay Advances.
     (r) Maintenance of Property; Insurance. Each Loan Party shall keep all
property useful and necessary in its business in good working order and
condition. FCMC, Franklin Servicing LLC and each Trust shall maintain errors and
omissions insurance and blanket bond coverage usually maintained by entities
engaged in the same or similar business similarly situated in such amounts as
are in effect on the Forbearance Effective Date (as disclosed to Lender in
writing) and shall not reduce such coverage without the written consent of
Lender, and shall maintain such other insurance with financially sound and
reputable insurance companies, and with respect to property and risks of a
character usually maintained by entities engaged in the same or similar business
similarly situated, against loss, damage and liability of the kinds and in the
amounts customarily maintained by such entities.
     (s) Collateral Determined to be Defective. Upon discovery by any Loan Party
or Lender of any breach of any material representation or warranty by a seller
of Mortgage Loans constituting Collateral, the party discovering such breach
shall promptly give notice of such discovery to the others.
     (t) Taxes. Each Loan Party shall pay and discharge all taxes, assessments
and governmental charges or levies imposed on it or on its income or profits or
on any of its property prior to the date on which penalties attach thereto,
except for any such tax, assessment, charge or levy the payment of which is
being contested in good faith and by proper proceedings and against which
adequate reserves are being maintained if reserves have been deemed necessary by
such Person in accordance with GAAP. Holding shall cause to be paid all such
taxes on behalf of each Trust.
(u) Troubled Asset Relief or Similar Program. At any time upon request of
Lender, each Loan Party agrees to engage in good faith discussions and otherwise
cooperate with Lender or an applicable Governmental Authority in order to sell,
assign, dispose or otherwise transfer (i) the Mortgage Loans to Lender or such
applicable Governmental Authority or (ii) the Commercial Loans to an applicable
Governmental Authority or a purchaser for value, in each instance in order to
consummate a transaction in connection with the Troubled Asset Relief Program
pursuant to the Emergency Economic Stabilization Act of 2008 or under any
similar program or statute.
     13. Periodic Due Diligence Review. Each Loan Party acknowledges that Lender
and each of Lender’s participants in any Advance has the right to perform
continuing due diligence reviews with respect to the Collateral and the business
of each Loan Party, for purposes of verifying compliance with the
representations, warranties and specifications made hereunder, or otherwise, and
each Loan Party agrees that upon reasonable (but no less than one (1) Business
Day) prior notice to Holding (unless a Forbearance Default shall have occurred,
in which case prior notice shall not be required), Lender or its authorized
representatives will be permitted during normal business hours to examine,
inspect, make copies (including electronic copies) of, and make extracts of, the
mortgage files, portfolio information, management databases, portfolio
databases, internal management reports and any and all documents, records,
agreements, instruments or information relating to any such information in the
possession, or under the control, of any Loan Party or any custodian. Each Loan
Party also shall make available to Lender a

Page 30



--------------------------------------------------------------------------------



 



knowledgeable financial or accounting officer for the purpose of answering
questions respecting the mortgage files, any servicing files and any other
document or information relating thereto and the Mortgage Loans, REO Properties
and any other Collateral pledged hereunder. Without limiting the generality of
the foregoing, each Loan Party acknowledges that Lender, at its option, has the
right, at any time to conduct a partial or complete due diligence review on some
or all of the Collateral, including, without limitation, ordering new credit
reports, new appraisals on any related mortgaged properties and otherwise
re-generating the information used to originate any Mortgage Loan, any
information or databases in any Loan Party’s possession. Each Loan Party agrees
to cooperate with Lender and any third party underwriter in connection with such
underwriting, including, but not limited to, providing Lender and any third
party underwriter with access to any and all documents, records, agreements,
instruments or information relating to such assets in the possession, or under
the control, of any Loan Party. In addition, Lender has the right to perform
continuing due diligence reviews of each Loan Party and its respective
Affiliates, Subsidiaries, directors, officers, employees and significant
shareholders. Each Loan Party and Lender further agree that all out-of-pocket
costs and expenses incurred by Lender in connection with Lender’s activities
pursuant to this Section shall be paid for by the Loan Parties.
     14. Joint and Several Liability.
     (a) Each Borrower accepts joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by Lender under this Agreement, for the mutual benefit, directly and
indirectly, of each Borrower and in consideration of the undertakings of each
Borrower to accept joint and several liability for the Obligations.
     (b) Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, as a surety and as a co-debtor, joint and several
liability with each other Borrower, with respect to the performance of this
Agreement and the payment and performance of all of the Obligations (including,
without limitation, any obligations arising under this Section), it being the
intention of the parties hereto that all the Obligations shall be the joint and
several obligations of each Borrower without preferences or distinction among
them.
     (c) If and to the extent that any Borrower shall fail to make any payment
with respect to any Obligation as and when due or to perform any Obligation in
accordance with the terms thereof, then, in each such event, the other Borrowers
will make such payment with respect to, or perform, such Obligation, as
applicable.
     (d) The obligations of each Borrower under the provisions of this Section
constitute the absolute and unconditional, full recourse obligations of each
Borrower enforceable against each such Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.
     (e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Advances issued under or pursuant to this Agreement, notice of the
occurrence of any Default, Event

Page 31



--------------------------------------------------------------------------------



 



of Default, Forbearance Default or of any demand for any payment under this
Agreement, notice of any action at any time taken or omitted by Lender under or
in respect of any Obligation, any requirement of diligence or to mitigate
damages and, generally, to the extent permitted by applicable law, all demands,
notices and other formalities of every kind in connection with this Agreement
(except as otherwise provided in this Agreement). Each Borrower hereby assents
to, and waives notice of, any extension or postponement of the time for the
payment of any Obligation, the acceptance of any payment of any Obligation, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Lender at any time or times in respect of any default by any
Borrower in the performance or satisfaction of any term, covenant, condition or
provision of this Agreement, any and all other indulgences whatsoever by Lender
in respect of any Obligation, and the taking, addition, substitution or release,
in whole or in part, at any time or times, of any security for any Obligation or
the addition, substitution or release, in whole or in part, of any Borrower or
any part of the security for any Obligation. Without limiting the generality of
the foregoing, each Borrower assents to any other action or delay in acting or
failure to act on the part of Lender with respect to the failure by any Borrower
to comply with any of its respective Obligations, including, without limitation,
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder, which might,
but for the provisions of this Section afford grounds for terminating,
discharging or relieving any Borrower, in whole or in part, from any of its
obligations under this Section, it being the intention of each Borrower that, so
long as any of the Obligations hereunder remain unsatisfied, the obligations of
such Borrower under this Section shall not be discharged except by performance
and then only to the extent of such performance. The obligations of each
Borrower under this Section shall not be diminished or rendered unenforceable by
any winding up, reorganization, arrangement, liquidation, reconstruction or
similar proceeding with respect to any Borrowers. The joint and several
liability of each Borrower hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, constitution or place of formation of any other Borrower
or Lender.
     (f) Each Borrower represents and warrants to Lender that such Borrower is
currently informed of the financial condition of each other Borrower and of all
other circumstances which a diligent inquiry would reveal and which bear upon
the risk of nonpayment of the Obligations. Each Borrower hereby covenants that
such Borrower will continue to keep informed of each other Borrower’s financial
condition, the financial condition of other Guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.
     (g) The provisions of this Section are made for the benefit of Lender and
its respective successors and assigns, and may be enforced by it from time to
time against any or all Borrowers as often as occasion therefor may arise and
without requirement on the part of Lender, or any or their respective successors
or assigns first to marshal any claims or to exercise any rights against any
other Borrower or to exhaust any remedies available against any other Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section shall remain in effect until all of the Obligations shall have been paid
in full or

Page 32



--------------------------------------------------------------------------------



 



otherwise fully satisfied. If at any time, any payment, or any part thereof,
made in respect of any of the Obligations, is rescinded or must otherwise be
restored or returned by Lender upon any insolvency proceeding of any Borrower,
or otherwise, the provisions of this Section will forthwith be reinstated in
effect, as though such payment had not been made.
     (h) Each Borrower hereby agrees that it will not enforce any of its rights
of contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Lender with respect to any Obligations or any collateral
security therefor until such time as all of the Obligations have been paid in
full in cash. Any claim which any Borrower may have against any other Borrower
with respect to any payments to Lender hereunder or under any other Loan
Documents are hereby expressly made subordinate and junior in right of payment,
without limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency proceeding relating to any Borrower, its debts or its
assets, whether voluntary or involuntary, all such Obligations shall be paid in
full in cash before any payment or distribution of any character, whether in
cash, securities or other property, shall be made to any other Borrower.
     (i) Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default, Event of Default or Forbearance Default, the payment
of any amounts due with respect to the Indebtedness owing by any Borrower to any
other Borrower is hereby subordinated to the prior payment in full in cash of
the Obligations. Each Borrower hereby agrees that after the occurrence and
during the continuance of any Default, Event of Default or Forbearance Default,
such Borrower will not demand, sue for or otherwise attempt to collect any
Indebtedness of any other Borrower owing to such Borrower until the Obligations
shall have been paid in full in cash. If, notwithstanding the foregoing
sentence, such Borrower shall collect, enforce or receive any amounts in respect
of such Indebtedness, such amounts shall be collected, enforced and received by
such Borrower as trustee Lender.
     15. Cooperation of Loan Parties.
     (a) Each Loan Party agrees to take any and all actions of any kind or
nature whatsoever, reasonably requested by Lender to prevent Lender from
suffering any loss with respect to any Obligations owed to Lender or in respect
of any Collateral or any impediment to any rights or remedies of Lender with
respect to such Obligations, the Loan Documents or this Agreement (or the
ability to exercise any such rights or remedies).
     (b) Further Assurances. Each Loan Party hereby agrees to execute and
deliver such additional documents, instruments and agreements reasonably
requested by Lender as may be reasonably necessary or appropriate to effectuate
the purposes of this Agreement.
     16. The Credit Agreements and this Agreement. Notwithstanding the amendment
and restatement of the Commercial Loans by this Agreement and previously by the
Existing Tribeca Forbearance Agreement, all amounts owing to Lender under the
Credit Agreements, whether on account of principal, interest or otherwise which
remain outstanding as of the date hereof are

Page 33



--------------------------------------------------------------------------------



 



evidenced by the Notes and shall constitute Obligations owing under this
Agreement and the Credit Agreements. This Agreement is not given in substitution
for any Loan Document, is not payment of any amounts due by any Borrower under
any Loan Document, and is in no way intended to constitute (i) a novation of any
Commercial Loan or Loan Document, including without limitation the Existing
Tribeca Forbearance Agreement or (ii) an extension of the original maturity
dates of any Commercial Loan.
     17. Use of Cash Collateral. Prior to the Forbearance Date, absent a
Forbearance Default under this Agreement, Lender will permit a portion of
Collections, in such amounts as determined by Lender in its good faith
discretion from time to time, to be used by the Loan Parties for Approved
Expenses necessary to continue the operations of the same and in accordance with
the terms of this Agreement. The Loan Parties shall provide expense
reconciliations on the last Business Day of the month for expenses incurred in
the immediately prior month, and may request, subject to the approval of Lender
in its good faith discretion, amounts in excess of the budgeted amount for
anticipated operating expenses. If such reconciliation indicates that monthly
expenses were less than the budgeted amount, the difference between the actual
expenses and the budgeted amount shall be returned to Lender or retained and
applied against the next month’s expenses, in Lender’s sole discretion. Lender
shall have no obligation to advance any sums pursuant to this Agreement at any
time when a set of facts or circumstances exist, which, by themselves, upon the
giving of notice, the lapse of time, or any one or more of the foregoing would
constitute a Forbearance Default.
     18. Sale of Collateral. Upon the earlier of (i) the Forbearance Date or
(ii) the occurrence of a Forbearance Default under this Agreement, Lender shall
have the right to sell, lease or otherwise dispose of any Collateral in
accordance with the terms of any Loan Document, and applicable law. Each Loan
Party hereby consents and agrees to such sale, lease or other disposition of any
Collateral by Lender. Each Loan Party hereby waives, renounces and forever
relinquishes all rights to notice prior to disposition of any Collateral
required by any Loan Document, and all rights that may be waived under Article 9
of the Uniform Commercial Code, as enacted in any applicable state (and similar
provisions of any applicable law of any other jurisdiction), whether such rights
may be waived before or after default, including without limitation, those
rights with respect to the compulsory disposition of collateral, the redemption
of collateral, and the right to notice of any disposition of any Collateral.
Each Loan Party further waives and forever relinquishes any and every right of
redemption, including any statutory right of redemption, any equitable right of
redemption, and any other right of redemption that may exist. This paragraph and
the irrevocable waivers contained herein shall survive the termination of this
Agreement.
     19. Terms and Conditions. Other than as expressly modified herein, all of
the terms, conditions and covenants of the Credit Agreements and the other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed in all respects, and this Agreement shall not constitute a novation.
     20. Effect on the Loan Documents; Controlling Agreement. Upon the
effectiveness of this Agreement, each reference in any Loan Document to
“Forbearance Agreement,” “Credit Agreement,” “Agreement,” the prefix “herein,”
“hereof,” or words of similar import, shall mean and be a reference to this
Agreement as amended, restated, supplemented or otherwise modified from time to
time. Except to the extent amended or modified hereby, all of the
representations,

Page 34



--------------------------------------------------------------------------------



 



warranties, terms, covenants and conditions of the Existing Tribeca Forbearance
Agreement, the Credit Agreements and the other Loan Documents shall remain as
written originally and in full force and effect in accordance with their
respective terms and are hereby ratified and confirmed in all respects, and
nothing herein shall affect, modify, limit or impair any of the rights and
powers which Lender may have hereunder or thereunder; provided that, to the
extent the terms of the Existing Tribeca Forbearance Agreement, any Credit
Agreement or any Loan Document are inconsistent with the terms of this Agreement
or any Loan Document executed in connection herewith, the terms of this
Agreement or such Loan Document executed in connection herewith shall control.
The amendments and supplements set forth herein shall be limited precisely as
provided for herein, and shall not be deemed to be a waiver of, amendment of,
consent to or modification of any right of Lender under, or of any other term or
provisions of any Credit Agreement or any other Loan Document, or of any term or
provision of any other instrument referred to therein or herein or of any
transaction or future action on the part of any Loan Party which would require
the consent of Lender.
     21. Headings. Section headings in this Agreement are included herein for
convenience of reference only and will not constitute a part of this Agreement
for any other purpose.
     22. Default. A “Forbearance Default” shall exist under this Agreement if
any one or more of the following events shall have occurred, and with respect to
any event, other than an event described in clause (j) or (k) below, Lender
shall have provided notice to Holding of the same:
     (a) the occurrence of (i) a failure, breach or default under Section 3, 5,
6, 10, 11, or 12 of this Agreement, or (ii) an Event of Default (other than an
Acknowledged Default) shall occur and be continuing under the Tribeca Master
Agreement; or
     (b) any breach or default of any term, condition or covenant set forth in,
or any event of default (other than an Acknowledged Default) under any Loan
Document not referred to in clause (a) above now or hereafter executed and
delivered by any Loan Party to Lender shall occur after the date hereof and such
failure to observe or perform shall continue unremedied for a period of five
(5) days; or
     (c) any breach or default in performance by any Guarantor of any of the
agreements, payments, terms, conditions, covenants, warranties or
representations set forth in this Agreement, the FCMC Guaranty or any Guaranty;
or
     (d) the occurrence of a “Forbearance Default” as defined in the Franklin
Forbearance Agreement.
     (e) any Borrower shall fail to make a payment of any principal of or
interest on any Advance or any Guarantor shall fail to make a payment of any
amount required to be paid by it under any Guaranty, in each case prior to the
close of business on the date on which such payment is due (whether at stated
maturity, upon acceleration or at mandatory prepayment or otherwise); or
     (f) any representation, warranty or certification made or deemed made in
this Agreement or in any other Loan Document by any Loan Party or any
certificate furnished

Page 35



--------------------------------------------------------------------------------



 



to Lender pursuant to the provisions hereof or thereof, shall prove to have been
false or misleading in any material respect as of the time made or furnished; or
     (g) [Reserved].
     (h) a final judgment or judgments for the payment of money in excess of,
with respect to any Loan Party, $1,000,000 in the aggregate (to the extent that
it is, in the determination of Lender, uninsured and provided that any insurance
or other credit posted in connection with an appeal shall not be deemed
insurance for these purposes) shall be rendered against any Loan Party by one or
more courts, administrative tribunals or other bodies having jurisdiction over
them and the same shall not be discharged (or provision shall not be made for
such discharge) or bonded, or a stay of execution thereof shall not be procured,
within 30 days from the date of entry thereof and such Loan Party shall not,
within said period of 30 days, or such longer period during which execution of
the same shall have been stayed or bonded, appeal therefrom and cause the
execution thereof to be stayed during such appeal; or
     (i) any Loan Party shall admit in writing its inability to pay its debts as
such debts become due; or
     (j) any Loan Party or any of its Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee, examiner or liquidator of itself or of all or a substantial
part of its property, (ii) make a general assignment for the benefit of its
creditors, (iii) commence a voluntary case under the Bankruptcy Code, (iv) file
a petition seeking to take advantage of any other law relating to bankruptcy,
insolvency, reorganization, liquidation, dissolution, arrangement or winding-up,
or composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code or (vi) take any corporate or
other action for the purpose of effecting any of the foregoing; or
     (k) a proceeding or case shall be commenced, without the application or
consent of any Loan Party or any of its Subsidiaries, in any court of competent
jurisdiction, seeking (i) its reorganization, liquidation, dissolution,
arrangement or winding-up, or the composition or readjustment of its debts,
(ii) the appointment of a receiver, custodian, trustee, examiner, liquidator or
the like of any Loan Party or any such Subsidiary or of all or any substantial
part of its property, or (iii) similar relief in respect of any Loan Party or
any such Subsidiary under any law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, and such
proceeding or case shall continue undismissed, or an order, judgment or decree
approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of 60 or more days; or an order for relief
against any Loan Party or any such Subsidiary shall be entered in an involuntary
case under the Bankruptcy Code; or
     (l) this Agreement, any Note or any other Loan Document shall for whatever
reason (including an event of default thereunder) be terminated (in whole or in
part) or any Lien on the Collateral created by any Loan Document or any Loan
Party’s obligations under this Agreement or any Guarantor’s obligations under
its Guaranty shall cease to be

Page 36



--------------------------------------------------------------------------------



 



in full force and effect, or the enforceability thereof shall be contested by
any Loan Party; or
     (m) any Change of Control shall have occurred; or
     (n) any Loan Party shall grant, or suffer to exist, any Lien on any
Collateral except the Liens contemplated by this Agreement; or the Liens
contemplated hereby shall cease to be first priority perfected and enforceable
Liens on the Collateral in favor of Lender or shall be Liens in favor of any
Person other than Lender; or
     (o) any Loan Party or any Subsidiary or Affiliate of such entity shall
default under, or fail to perform as required under, or shall otherwise breach
the terms of any material instrument, agreement or contract between such Loan
Party or such other entity, on the one hand, and Lender or any of Lender’s or
any Lender’s Affiliates on the other, whether or not such default results in the
acceleration or prepayment of any Indebtedness thereunder; or any Loan Party or
any Subsidiary or Affiliate of such Person shall default under, or fail to
perform in any material respect as requested under, the terms of any repurchase
agreement, credit and security agreement or similar credit facility or agreement
which provides for borrowed funds in an amount in excess of $1,000,000 which
default or failure permits the acceleration or prepayment of any such
Indebtedness thereunder; or
     (p) any Material Adverse Effect occurs with respect to any Loan Party or
any of its respective Subsidiaries or Affiliates, or the Collateral, in each
case as determined by Lender in its good faith discretion, or the existence of
any other condition that, in Lender’s good faith discretion, constitutes a
material impairment of the ability of any Loan Party’s ability to perform its
obligations under this Agreement, any Note or any other Loan Document or any
Guarantor’s ability to perform its obligations under its Guaranty.
     23. Remedies.
     (a) Upon the occurrence of one or more Forbearance Defaults other than
those referred to in Section 22(j) or (k), Lender may (i) immediately declare
the principal amount of all Advances then outstanding to be immediately due and
payable, together with all interest accrued thereon and all other amounts due
under this Agreement, the Notes and any other Loan Document; provided, that upon
the occurrence of a Forbearance Default referred to in Sections 22(j) or (k),
such amounts shall immediately and automatically become due and payable without
any further action by any Person, (ii) exercise, in addition to all other rights
and remedies granted to it in this Agreement, the rights and remedies provided
for under the Security Agreement, any Credit Agreement, and (iii) exercise, in
addition to all other rights and remedies granted to it in this Agreement, the
rights and remedies provided for under applicable law or equity. Upon such
declaration or such automatic acceleration, the unpaid balance of all Advances
then outstanding and all other amounts due under this Agreement and the other
Loan Documents shall become immediately due and payable, without presentment,
demand, protest or other formalities of any kind, all of which are hereby
expressly waived by each Loan Party, and Lender may thereupon exercise any
rights and remedies, hereunder and under the other Loan Documents including, but
not limited to, the transfer of servicing or the liquidation of the Collateral
on a servicing released basis. To the extent permitted by applicable law, each

Page 37



--------------------------------------------------------------------------------



 



Loan Party waives all claims, damages and demands it may acquire against Lender
arising out of the exercise by Lender of any of its rights hereunder or under
any other Loan Documents, other than those claims, damages and demands arising
from the gross negligence, bad faith or willful misconduct of Lender. Upon the
occurrence of one or more Forbearance Defaults, Lender shall have the right to
obtain physical possession of the servicing records and all other files of any
Loan Party relating to the Collateral and all documents relating to the
Collateral which are then or may thereafter come in to the possession of any
Loan Party, any servicer, or any third party acting for any Loan Party or any
servicer, and each Loan Party and each servicer shall deliver to Lender such
assignments and other documents as Lender shall request. Lender shall be
entitled to specific performance of all agreements of each Loan Party and each
servicer contained in this Agreement and any other Loan Document.
     (b) If a Forbearance Default shall occur and be continuing, Lender may, at
its option, enter into one or more Interest Rate Hedge Agreements covering all
or a portion of the Mortgage Loans pledged under any Loan Document, and the Loan
Parties shall be responsible for all damages, judgments, costs and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements) of
any kind which may be imposed on, incurred by or asserted against Lender
relating to or arising out of such Interest Rate Hedge Agreements, including
without limitation any losses resulting from such Interest Rate Hedge
Agreements.
     (c) Any money or property collected or otherwise received by Lender in
connection with the exercise of its rights and remedies under this Agreement
(including, without limitation, any money or property received in respect of a
liquidation of any Collateral) shall be applied by Lender in the order of
priority set forth in Section 5(d).
     24. Waiver and Release of All Claims and Defenses; Communications.
     (a) Each Loan Party, for itself and its respective successors and assigns,
agents, employees, officers and directors, hereby forever waive, relinquish,
discharge and release all defenses and Claims of every kind or nature, whether
existing by virtue of state, federal, or local law, by agreement or otherwise,
against (i) Lender, its successors, assigns, directors, officers, shareholders,
agents, employees and attorneys, and (ii) all participants in any Commercial
Loans or Advances, such participants’ successors, assigns, directors, officers,
shareholders, agents, employees and attorneys, (iii) any obligation evidenced by
any Credit Agreement, any promissory note, instrument or other Loan Document in
connection therewith, and (iv) any Collateral, in each instance, which any Loan
Party, may have or may have made at any time up through and including the date
of this Agreement, including without limitation, any affirmative defenses,
counterclaims, setoffs, deductions or recoupments, by any Loan Party. “Claims”
means all debts, demands, actions, causes of action, suits, dues, sums of money,
accounts, bonds, warranties, covenants, contracts, controversies, promises,
agreements or obligations of any kind, type or description, and any other claim
or demand of any nature whatsoever, whether known or unknown, accrued or
unaccrued, disputed or undisputed, liquidated of contingent, in contract, tort,
at law or in equity, which any Loan Party ever had, claimed to have, now has, or
shall or may have. The term “Claims” also includes all causes of action,
liabilities and rights arising under or by virtue of any Credit Agreement,
promissory note or other document or any transaction

Page 38



--------------------------------------------------------------------------------



 



entered into in connection therewith. Nothing contained in this Agreement
prevents enforcement of this waiver and release.
     (b) Each party to this Agreement acknowledges and agrees that one purpose
of this Agreement is to facilitate the resolution of the Acknowledged Defaults
and that, consistent with such purpose, no part of any oral or written
communications between or among any Loan Party or Lender regarding the
transactions contemplated in this Agreement, exclusive of this written Agreement
itself (collectively, “Communications”), shall be utilized or deemed to be
admissible as evidence in any litigation involving any party to this Agreement.
Communications shall be deemed to constitute “compromise negotiations,” and not
to constitute evidence that is “discoverable,” as those phrases are used in the
Federal Rules of Evidence and any applicable state rules of evidence, and no
Communications shall be deemed to constitute evidence that is otherwise
admissible for any other purpose.
     (c) The release and communication provisions provided by paragraphs (a) and
(b) of this Section, shall survive and continue in full force and effect
notwithstanding the occurrence of a Forbearance Default under the terms of this
Agreement or the termination of this Agreement.
     25. Setoff. In addition to any rights now or hereafter granted under
applicable law or this Agreement and not by way of limitation of any such
rights, upon the occurrence of any Forbearance Default, each of Lender and any
participant in any Advance is hereby authorized by each Loan Party, at any time
or from time to time, without notice to any Loan Party or any other person or
entity, any such notice being hereby expressly waived, to setoff, appropriate
and apply against any Obligation owing to Lender or such participant from any
Loan Party, in such order as Lender in its sole discretion shall determine, any
and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts), and any other Indebtedness at any time owing
by Lender or any such participant to any Loan Party, including, but not limited
to, all claims of any nature or description arising out of or connected with any
Credit Agreement, any Loan Document or this Agreement, regardless of whether or
not Lender or such participant shall have made any demand under any such
document or otherwise.
     26. Indemnification. In addition to any other obligations of
indemnification, each Loan Party hereby jointly and severally assumes
responsibility and liability for, and hereby holds harmless and indemnifies
Lender, its successors, assigns, directors, officers, shareholders, agents,
employees and attorneys, any participants in any Commercial Loan or Advance,
such participants’ successors, assigns, directors, officers, shareholders,
agents, employees and attorneys (each an “Indemnified Party”) from and against,
any and all, by way of example but without limitation, liabilities, demands,
obligations, injuries, costs, damages (direct, indirect or consequential),
awards, loss of interest, principal or any portion of the Obligations, charges,
expenses, payments of money and reasonable attorneys’ fees, incurred or
suffered, directly or indirectly, by an Indemnified Party or asserted against an
Indemnified Party, by any person or entity whatsoever, including any Loan Party,
arising out of this Agreement, or any document executed in connection herewith,
or the exercise of any right or remedy, including the realization, disposition
or sale of any Collateral, or any portion thereof, or the exercise of any right
in connection therewith, or any actions taken by an indemnified party in
connection with this Agreement or the transactions

Page 39



--------------------------------------------------------------------------------



 



contemplated by this Agreement, for which an Indemnified Party may be liable,
for any reason whatsoever except for such an Indemnified Party’s own acts of
gross negligence or willful misconduct. The indemnification provisions provided
by this Section shall survive and continue in full force and effect
notwithstanding the occurrence of a Forbearance Default under the terms of this
Agreement or the termination of this Agreement.
     27. Consent to Relief from Automatic Stay. Each Loan Party hereby agrees
that if any such party, individually or jointly, shall (i) file with any
bankruptcy court of competent jurisdiction or be the subject of any petition
under the Bankruptcy Code, (ii) be the subject of any order for relief issued
under the Bankruptcy Code, (iii) file or be the subject of any petition seeking
any reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future federal or state act
or law relating to bankruptcy, insolvency, or other relief for debtors,
(iv) seek consent to or acquiesce in the appointment of any trustee, receiver,
conservator, or liquidator, (v) be the subject of any order, judgment or decree
entered by any court of competent jurisdiction approving a petition filed
against any Loan Party for any reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any present or
future federal or state act or law relating to bankruptcy and insolvency, or
relief for debtors, Lender shall thereupon be entitled to relief from any
automatic stay imposed by Section 362 of the Bankruptcy Code, or from any other
stay or suspension of remedies imposed in any other manner with respect to the
exercise of the rights and remedies otherwise available to Lender under the
terms of this Agreement and the Notes and the Loan Documents. Each Loan Party
agrees that upon the occurrence of a Forbearance Default hereunder Lender shall
be entitled to appointment of a receiver for any Collateral.
     28. Notice. All notices or demands hereunder to parties hereto shall be
sufficient if made in writing and sent and confirmed by facsimile, or if sent by
prepaid overnight courier addressed as applicable to Lender or Holding for
itself and each Borrower at the address set forth below such party’s signature
line to this Agreement, and such delivery will be deemed complete on the next
business day. Notice to Holding shall be deemed notice to each other Loan Party
as well.
     29. Amendments. This Agreement may not be amended or modified except in a
writing signed by Lender and each Loan Party.
     30. Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of each Loan Party and Lender and their respective
successors, and assigns; provided, however, that the foregoing shall not
authorize any assignment by any Loan Party of its rights or duties hereunder.
Lender does not undertake to give or to do or refrain from doing anything
directly to or for the benefit of any person other than a Loan Party and, with
respect to any Loan Party, other than as described herein. Although third
parties may incidentally benefit from this Agreement, there are no intended
beneficiaries other than each Loan Party and Lender.
     31. Indulgence; Modifications. No delay or failure of Lender to exercise
any right, power or privilege hereunder shall affect such right, power or
privilege nor shall any single or partial exercise thereof preclude any further
exercise thereof, nor the exercise of any other right, power or privilege. The
rights of Lender hereunder are cumulative and are not exclusive of any rights or
remedies which Lender would otherwise have except as modified herein. No
amendment, modification, supplement, termination, consent or waiver of or to any
provision of

Page 40



--------------------------------------------------------------------------------



 



this Agreement, the Credit Agreements or the Loan Documents, nor any consent to
any departure therefrom, shall in any event be effective unless the same shall
be in writing and signed by or on behalf of Lender.
     32. Waivers Voluntary. The releases and waivers contained in this Agreement
are freely, knowingly and voluntarily given by each party, without any duress or
coercion, after each party has had opportunity to consult with its counsel and
has carefully and completely read all of the terms and provisions of this
Agreement.
     33. Governing Law and Venue. This Agreement is made in the State of Ohio
and the validity of this Agreement, any documents incorporated herein or
executed in connection herewith, and (notwithstanding anything to the contrary
therein) the Credit Agreements and other Loan Documents, and the construction,
interpretation and enforcement thereof, and the rights of the parties thereto
shall be determined under, governed by, and construed in accordance with the
internal laws of the State of Ohio, without regard to principles of conflicts of
law. The parties agree that all actions or proceedings arising in connection
with this Agreement, any documents incorporated herein or executed in connection
herewith, the Credit Agreements, and the other Loan Documents shall be tried and
litigated only in the Federal District Court for the Southern District of Ohio
or the state courts of Franklin County, Ohio. The parties hereto waive any right
each may have to assert the doctrine of forum non conveniens or to object to
venue to the extent any proceeding is brought in accordance with this Section.
Service of process, sufficient for personal jurisdiction in any action against
any Loan Party, may be made by registered or certified mail, return receipt
requested, to the address set forth below such party’s signature to this
Agreement.
     34. Execution in Counterparts. This Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same agreement. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.
     35. Severability. Should any part, term or provision of this Agreement be
by the courts decided to be illegal, unenforceable or in conflict with any law
of the state of Ohio, federal law or any other applicable law, the validity and
enforceability of the remaining portions or provisions of this Agreement shall
not be affected thereby.
     36. Construction; Conflict. This Agreement shall be deemed to be drafted by
all parties hereto and shall be construed without regard to any presumption or
rule requiring that it be construed against the party initiating the drafting
hereof. In the event of any conflict or discrepancy between the terms of this
Agreement and any of the other Loan Documents, the terms of this Agreement shall
supersede any such conflicting provision. In addition, from and after the
Original Forbearance Effective Date, all affirmative, negative and reporting
covenants contained in the Tribeca Warehousing Agreement shall be superseded by
the covenants in this Agreement.
     37. WAIVER OF A JURY TRIAL. LENDER AND EACH LOAN PARTY ACKNOWLEDGE AND
AGREE THAT THERE MAY BE A CONSTITUTIONAL RIGHT TO A JURY TRIAL IN CONNECTION
WITH ANY CLAIM, DISPUTE OR LAWSUIT ARISING BETWEEN OR AMONG THEM, BUT THAT SUCH
RIGHT MAY BE WAIVED.

Page 41



--------------------------------------------------------------------------------



 



ACCORDINGLY, EACH PARTY, IN CONSIDERATION OF THE CONSIDERATION EXCHANGED IN THIS
AGREEMENT, AGREES THAT NOTWITHSTANDING ANY CONSTITUTIONAL RIGHT IN THIS
COMMERCIAL MATTER, EACH PARTY BELIEVES AND AGREES THAT IT SHALL BE IN ITS BEST
INTEREST TO WAIVE SUCH RIGHT, AND, ACCORDINGLY, HEREBY WAIVES SUCH RIGHT TO A
JURY TRIAL, AND FURTHER AGREES THAT THE BEST FORUM FOR HEARING ANY CLAIM,
DISPUTE OR LAWSUIT, IF ANY, ARISING IN CONNECTION WITH THIS AGREEMENT, THE
CREDIT AGREEMENTS, ANY LOAN DOCUMENT OR THE RELATIONSHIP BETWEEN LENDER AND ANY
LOAN PARTY SHALL BE A COURT OF COMPETENT JURISDICTION SITTING WITHOUT A JURY.
     38. Integration. This Agreement and the other Loan Documents are intended
by the parties as the final expression of their agreement and therefor
incorporate all negotiations of the parties hereto and are the entire agreement
of the parties hereto. Each Loan Party acknowledges that it is relying on no
written or oral agreement, representation, inducement, warranty, or
understanding of any kind made by Lender or any employee or agent of Lender,
except for the agreements by Lender set forth herein or in the other Loan
Documents.
     39. Reversal of Payments. If Lender receives any payments or proceeds of
any Collateral which are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be paid to a trustee,
debtor-in-possession, receiver or any other party under any bankruptcy law,
common law, equitable cause or otherwise, then, to such extent, the obligations
or part thereof intended to be satisfied by such payments or proceeds shall be
reserved and continue as if such payments or proceeds had not been received by
Lender.
     40. Expenses. Each Loan Party shall reimburse Lender and any participant in
any Commercial Loan or Advance promptly upon demand for all costs and expenses,
including without limitation, expenses of appraisers and other advisors with
respect to any Collateral or the business of any Loan Party, reasonable
attorneys’ fees and expenses (including the fees of Lender’s inside counsel),
expended or incurred by Lender in any arbitration, judicial reference, legal
action or otherwise in connection with (i) the negotiation, preparation,
amendment and enforcement of this Agreement and any Loan Document, including
without limitation, during any workout, attempted workout, and/or in connection
with the rendering of legal advice as to Lender’s rights, remedies and
obligations under this Agreement or any Loan Document, whether or not any form
of legal proceeding has commenced, (ii) collecting any sum which becomes due
Lender under this Agreement or any Loan Document, (iii) any proceeding for
declaratory relief, any counterclaim to any proceeding, or any appeal, (iv) the
protection, preservation or enforcement of any rights or remedies of Lender, any
Collateral, whether or not any form of legal proceedings is commenced, or
(v) any action necessary to defend, protect, assert, or preserve any of Lender’s
rights or remedies as a result of or related to any case or proceeding under the
Bankruptcy Code, or any similar law of any jurisdiction. All of such costs and
expenses shall bear interest from the time of demand at the highest rate then in
effect under this Agreement.
     41. Patriot Act Notice. Lender hereby notifies each Loan Party that
pursuant to the requirements of the USA Patriot Act (Title III of Pub.L. 10756,
signed into law October 26, 2001) (the “Act”), it is required to obtain, verify
and record information that identifies each Loan Party, which information
includes the name and address of each Party and other information that will
allow Lender to identify any Loan Party in accordance with the Act.

Page 42



--------------------------------------------------------------------------------



 



[Remainder of page intentionally left blank.]

Page 43



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Lender and each Loan Party have executed this Agreement
as of the date set forth above.

                  EACH BORROWER LISTED ON SCHEDULE 1 ATTACHED HERETO:    
 
           
 
  By:   /s/ Alexander Gordon Jardin
 
        Name: Alexander Gordon Jardin         Title: as Chief Executive Officer
of, and on behalf of, each Borrower listed on Schedule 1 attached hereto.    
 
                Address for Notices:         101 Hudson St., 25th Floor        
Jersey City, New Jersey 07302         Fax: 201-604-4400         Attention:
General Counsel    
 
                With a copy to:    
 
                Kramer Levin Naftalis & Frankel LLP         1177 Avenue of the
Americas         New York, New York 10036         Fax: 212-715-8346        
Attention: J. Michael Mayerfeld    
 
                FRANKLIN CREDIT MANAGEMENT CORPORATION    
 
           
 
  By:   /s/ Thomas J. Axon
 
        Name: Thomas J. Axon
        Title: President    
 
                Address for Notices :    
 
                Same as above    
 
            Signature Page to First Amended and Restated Tribeca Forbearance
Agreement and Amendment to Credit Agreements


 



--------------------------------------------------------------------------------



 



                  TRIBECA LENDING CORP.    
 
           
 
  By:   /s/ Alexander Gordon Jardin
 
        Name: Alexander Gordon Jardin         Title: Chief Executive Officer    
 
                Address for Notices    
 
                Same as above    
 
                FRANKLIN CREDIT HOLDING CORPORATION    
 
           
 
  By:   /s/ Thomas J. Axon
 
        Name: Thomas J. Axon         Title: President    
 
                Address for Notices    
 
                Same as above    
 
            Signature Page to First Amended and Restated Tribeca Forbearance
Agreement and Amendment to Credit Agreements


 



--------------------------------------------------------------------------------



 



                  THE HUNTINGTON NATIONAL BANK    
 
           
 
  By:   /s/ Alan D. Seitz    
 
                Name: Alan D. Seitz         Title: Senior Vice President    
 
                Address for Notices:    
 
                The Huntington National Bank         2361 Morse Road        
NC3W67         Columbus, Ohio 43229         Attn: Special Assets         Fax:
(614) 480-3795    
 
                With a copy to:         Porter Wright Morris & Arthur LLP      
  41 South High Street         Columbus, Ohio 43215         Attn: Jack R. Pigman
and Timothy E. Grady         Fax: (614) 227-2100    

Signature Page to First Amended and Restated Tribeca Forbearance Agreement and
Amendment to Credit Agreements

 



--------------------------------------------------------------------------------



 



              SCHEDULE 1   Tribeca Borrowers

TRIBECA LENDING CORP.
TRIBECA L 2005 CORP.
TRIBECA LII 2005 CORP.
TRIBECA LIII 2005 CORP.
TRIBECA LIV 2005 CORP.
TRIBECA LIX 2006 CORP.
TRIBECA LV 2005 CORP.
TRIBECA LVI 2005 CORP.
TRIBECA LVII 2006 CORP.
TRIBECA LVIII 2006 CORP.
TRIBECA LX 2006 CORP.
TRIBECA LXI 2006 CORP.
TRIBECA LXII 2006 CORP.
TRIBECA LXIII 2006 CORP.
TRIBECA LXIV 2006 CORP.
TRIBECA LXIV CORP.
TRIBECA LXIX 2006 CORP.
TRIBECA LXV 2006 CORP.
TRIBECA LXV CORP.
TRIBECA LXVI 2006 CORP.
TRIBECA LXVII 2006 CORP.
TRIBECA LXVIII 2006 CORP.
TRIBECA LXX 2006 CORP.
TRIBECA LXXI 2006 CORP.
TRIBECA LXXII 2006 CORP.
TRIBECA LXXIII 2006 CORP.
TRIBECA LXXIV 2006 CORP.
TRIBECA LXXIX 2007 CORP.
TRIBECA LXXV 2006 CORP.
TRIBECA LXXVI 2006 CORP.
TRIBECA LXXVII 2006 CORP.
TRIBECA LXXVIII 2006 CORP.
TRIBECA LXXX 2007 CORP.
TRIBECA LXXXI 2007 CORP.
TRIBECA LXXXII 2007 CORP.
TRIBECA LXXXIII 2007 CORP.
TRIBECA LXXXIV 2007 CORP.
TRIBECA LXXXIX 2007 CORP.
TRIBECA LXXXV 2007 CORP.
TRIBECA LXXXVI 2007 CORP.
TRIBECA LXXXVII 2007 CORP.
TRIBECA LXXXVIII 2007 CORP.
TRIBECA XC 2007 CORP.
TRIBECA XCI 2007 CORP.
TRIBECA XCII 2007 CORP.
TRIBECA XCIII 2007 CORP.

1



--------------------------------------------------------------------------------



 



              SCHEDULE 1   Tribeca Borrowers

TRIBECA XCIV 2007 CORP.
TRIBECA XCV 2007 CORP.
TRIBECA XIX 2004 CORP.
TRIBECA XV 2004 CORP.
TRIBECA XVII 2004 CORP.
TRIBECA XVIII 2004 CORP.
TRIBECA XX 2004 CORP.
TRIBECA XXI 2004 CORP.
TRIBECA XXII 2004 CORP.
TRIBECA XXIII 2004 CORP.
TRIBECA XXIV 2004 CORP.
TRIBECA XXIX 2005 CORP.
TRIBECA XXV 2004 CORP.
TRIBECA XXVI 2004 CORP.
TRIBECA XXVII 2004 CORP.
TRIBECA XXVIII 2004 CORP.
TRIBECA XXX 2005 CORP.
TRIBECA XXXI 2005 CORP.
TRIBECA XXXII 2005 CORP.
TRIBECA XXXIII 2005 CORP.
TRIBECA XXXIV 2005 CORP.
TRIBECA XXXIX 2005 CORP.
TRIBECA XXXV 2005 CORP.
TRIBECA XXXVI 2005 CORP.
TRIBECA XXXVII 2005 CORP.
TRIBECA XXXVIII 2005 CORP.
TRIBECA XXXX 2005 CORP.
TRIBECA XXXXI 205 CORP.
TRIBECA XXXXI 2005 CORP.
TRIBECA XXXXII 2005 CORP.
TRIBECA XXXXIII 2005 CORP.
TRIBECA XXXXIV 2005 CORP.
TRIBECA XXXXIX 2005 CORP.
TRIBECA XXXXV 2005 CORP.
TRIBECA XXXXVI 2005 CORP.
TRIBECA XXXXVII 2005 CORP.
TRIBECA XXXXVIII 2005 CORP.
Tribeca XVI 2004 Corp.
Tribeca LI 2005 Corp.

2



--------------------------------------------------------------------------------



 



EXHIBIT 7(f)
CLOSING MEMORANDUM
FIRST AMENDED AND RESTATED FORBEARANCE AGREEMENTS WITH
FRANKLIN CREDIT MANAGEMENT CORPORATION AND
TRIBECA LENDING CORP., et al.
THE HUNTINGTON NATIONAL BANK, LENDER
C/M # 0038006-169945

          I.  
HUNTINGTON PARTIES:
       
 
       
HNB:
       
 
       
The Huntington National Bank
  Alan D. Seitz, Senior Vice President    
 (“Lender” or “HNB”)
   (614) 480-5355    
2361 Morse Road (NC3W67)
   (614) 480-480-3795 (Fax)    
Columbus, OH 43229
  e-mail: alan.seitz@huntington.com      
 
  Blake Sousa    
 
   (614) 480-5320    
 
   (614) 480-3795 (Fax)    
 
  e-mail: blake.sousa@huntington.com    
 
       
41 South High Street
  Richard A. Cheap, Executive Vice President    
Columbus, OH 43215
   (614) 480-4647    
 (HC1002)
   (614) 480-5485 (Fax)    
 
  e-mail: Richard.cheap@huntington.com    
 
       
 (HCO523)
  Larry D. Case, Senior Vice President    
 
   (614) 480-4891    
 
   (614) 480-5404 (Fax)    
 
  e-mail: larry.case@huntington.com      
 
  Daniel W. Morton, Senior Vice President    
 
   (614) 480-5760    
 
   (614) 480-5404 (Fax)    
 
  e-mail: dan.morton@huntington.com    
 
       
 
  Michael R. Cross, Senior Vice President    
 
   (614) 480-4498    
 
   (614) 480-3795 (Fax)    
 
  e-mail: michael.cross@huntington.com

- 1 -



--------------------------------------------------------------------------------



 



             
Attorneys for HNB:
       
 
       
PORTER, WRIGHT, MORRIS & ARTHUR LLP
  Timothy E. Grady, Esq.    
 (“PWMA”)
   (614) 227-2105    
41 South High Street, 31st Floor
   (614) 227-2100 (Fax)    
Columbus, OH 43215
  e-mail: tgrady@porterwright.com    
 
       
 
  Jack R. Pigman, Esq.    
 
   (614) 227-2119    
 
   (614) 227-2100 (Fax)    
 
  e-mail: jpigman@porterwright.com    
 
       
 
  Andrew M. Bojko, Esq.    
 
   (614) 227-2007    
 
   (614) 227-2100 (Fax)    
 
  e-mail: abojko@porterwright.com    
 
       
 
  Susan E. Portwood (paralegal)    
 
   (614) 227-2173    
 
   (614) 227-2100 (Fax)    
 
  e-mail: sportwood@porterwright.com    
 
    II.  
ADDITIONAL LENDER PARTIES:
       
 
       
M & I Marshall & Ilsley Bank, a Wisconsin
  Mark Schaus    
state-chartered bank (“M&I”)
  e-mail: Mark.Schaus@micorp.com    
 
       
 
  Thomas Johnson    
 
  e-mail: Thomas.Johnson@micorp.com    
 
       
 
  Tom O’Neill    
 
  e-mail: Tom.O’Neill@micorp.com    
 
       
Attorneys for M&I:
       
 
       
Michael Best & Friedrich
  Thor Lundgren, Esq.    
 
  e-mail: KTLundgren@michaelbest.com    
 
       
 
  Brent Stork, Esq.    
 
  e-mail: BAStork@michaelbest.com    
 
       
BOS (USA) Inc., a Delaware corporation (“BOS”)
  Christine Renard    
 
  e-mail: christinerenard@bankofscotlandusa.com    
 
       
 
  A. L. Uluatam    
 
  e-mail: aluluatam@bankofscotlandusa.com    
Attorneys for BOS:
       
 
    III.  
BORROWER/GUARANTOR PARTIES:
       
 
       
Borrowers:
   

- 2 -



--------------------------------------------------------------------------------



 



             
Franklin Credit Management Corporation,
  Kevin P. Gildea, Esq.    
a Delaware corporation (“FCMC”) and
   (201) 604-1800, Ext. ___    
Subsidiaries (the “Franklin Borrowers”)
   (201) 604-4505    
101 Hudson Street, 25th Floor
   (201) 604-1818 (Fax)    
Jersey City, NJ 07302
  e-mail: kgildea@franklincredit.com    
 
       
Organizational No.: 2152904
       
 
       
Tribeca Lending Corp., a New York Corporation 
       
(“Tribeca”) and Subsidiaries  (together with Tribeca,
       
the “Tribeca Borrowers”)
6 Harrison Street
       
New York, NY 10013
       
 
       
Organizational No.: None
       
 
       
Franklin Credit Asset Corporation,
       
a Delaware corporation (“Asset”)
       
 
       
101 Hudson Street, 25th Floor
       
Jersey City, NJ 07302
       
Organizational No.: 4601231
       
 
       
Guarantors:
         
FCMC
       
 (see Borrower section above)
       
 
       
Franklin Credit Holding Corporation,
       
a Delaware corporation (“Holding”)
       
101 Hudson Street
       
Jersey City, NJ 07302
       
Organizational No.: 4581520
       
 
       
[FRANKLIN CREDIT TRUST SERIES I], a
       
Delaware statutory trust (“Franklin Trust”)
       
 
       
101 Hudson Street, 25th Floor
       
Jersey City, NJ 07302
       
Organizational No.: [                    
       
 
       
[TRIBECA LENDING TRUST SERIES I], a
       
Delaware statutory trust (“Tribeca Trust” and
       
together with Franklin Trust, collectively, the
“Trusts”)
       
 
       
101 Hudson Street, 25th Floor
       
Jersey City, NJ 07302
       
Organizational No.: [                    
       
 
       
Related Borrower Parties:
   

- 3 -



--------------------------------------------------------------------------------



 



             
Franklin Credit Loan Servicing, LLC, a
       
Delaware limited liability company (“Franklin
       
Servicing LLC”)
       
 
       
101 Hudson Street, 25th Floor
       
Jersey City, NJ 07302
       
Organizational No.: 4588487
       
 
       
Attorneys for Borrowers and Guarantors:
         
Thacher Proffitt & Wood LLP (“TPW”)
  Stephen F. Ornstein, Esq.    
1700 Pennsylvania Ave, NW
   (202) 347-8400    
Washington, DC 20006
   (202) 626-1930 (Fax)    
 
  e-mail: sornstein@tpw.com    
 
       
 
  Matthew Dyckman    
 
   (202) 626-5647    
 
   (202) 626-1930 (Fax)    
 
  e-mail: mdyckman@tpw.com      
Thacher Proffitt & Wood LLP
  E. Lee Smith, Esq.    
Two World Financial Center
   (212) 912-7659    
New York, NY 10281
   (212) 912-7751 (Fax)    
 
  e-mail: esmith@tpw.com    
 
       
 
  Matthew S. Yoon, Esq.    
 
   (212) 912-7584    
 
   (212) 912-7751 (Fax)    
 
  e-mail: myoon@tpw.com    
 
       
Kramer Levin Naftalis & Frankel LLP (“KLNF”)
  J. Michael Mayerfeld Partner    
1177 Avenue of the Americas
   (212) 715-9346    
New York, NY 10036
   (212) 715-8346 (Fax)    
 
  e-mail: jmayerfeld@KRAMERLEVIN.com    
 
     
 
    IV.  
THIRD PARTY TRUSTEES:
       
 
       
Deutsche Bank Trust Company Delaware, a Delaware banking corporation, as
Delaware Trustee (“Delaware Trustee”)
       
 
       
1011 Centre Road
       
Suite 200
       
Wilmington, DE 19805
       
Attention: Corporate Trust Administration
       
 (302) 636-3392
       
 (302) 636-3399 (Fax)
   

- 4 -



--------------------------------------------------------------------------------



 



             
Deutsche Bank National Trust Company, a national banking association, as
Certificate Trustee (“Certificate Trustee”)
   
 
       
1761 East St. Andrew Place
       
Santa Ana, CA 92705-4934
       
Attention: Trust Administration – FM0801
       
 (714) 247-6000
       
 (714) 247-6478 (Fax)
       
 
       
Attorneys for Third Party Trustees:
  [TBD]

                  Responsible   Document     Document   Party   Number  
Signatories
A. FRANKLIN LOAN DOCUMENTS
           
 
           
1. First Amended and Restated Forbearance Agreement and Amendment to Credit
Agreements
  PWMA   1455771   FCMC, FCMC Borrowers, Holding, Asset,
Exhibit 7(f) – Closing Memorandum
  PWMA   1452129   —
Schedule 1 – FCMC Borrowers
  PWMA   1407135   —
Schedule 3 – Tranche Principal Balances
  HNB   1460903   —
Schedule 6 – Existing Letters of Credit
  HNB   1460889   —
Schedule 9(e) – Other Indebtedness
  FCMC   1460788   —
Schedule 11 – Post-Closing Items
  PWMA   In 1455771   —
Schedule 12(l) – Deposit Accounts, Security Accounts and Investments
  FCMC   In 1455771   —
Other Schedules/Exhibits to be identified
  PWMA/ FCMC       —
 
           
2. Guaranty made by Holding in favor of Lender in connection with loans to FCMC
Borrowers
  PWMA   1457093   Holding
 
           
3. Guaranty made by Franklin Trust in favor of Lender in connection with loans
to FCMC Borrowers
  PWMA   1459643   Franklin Trust
 
           
4. Guaranty made by Tribeca Trust in favor of Lender in connection with loans to
FCMC Borrowers
  PWMA   1463992   Tribeca Trust
 
           
5. Joinder No. 3 to Franklin Security Agreement dated November 15, 2007 by
Holding and Asset
  PWMA   1451997   Holding, Asset,
Schedule 1 - State of Incorporation; Principal Executive Office
  FCMC        
Schedule 2 - Pledged Collateral
  FCMC        
Schedule 3 - Filings
  FCMC        
Schedule 4 - Location of Inventory and Equipment
  FCMC        
Schedule 5 - Intellectual Property
  FCMC        
Schedule 6 - Deposit Accounts; Securities Accounts
  FCMC        
Schedule 7 - Commercial Tort Claims
  FCMC        
Schedule 8 - Permitted Liens
  FCMC        
 
           
6. Security Agreement by Franklin Trust
  PWMA   1459657   Franklin Trust
Schedule 1 - State of Incorporation; Principal Executive Office
  FCMC        
Schedule 2 - Pledged Collateral
  FCMC        
Schedule 3 - Filings
  FCMC        

- 5 -



--------------------------------------------------------------------------------



 



                  Responsible   Document     Document   Party   Number  
Signatories
Schedule 4 - Location of Inventory and Equipment
  FCMC        
Schedule 5 - Intellectual Property
  FCMC        
Schedule 6 - Deposit Accounts; Securities Accounts
  FCMC        
Schedule 7 - Commercial Tort Claims
  FCMC        
Schedule 8 - Permitted Liens
  FCMC        
 
           
7. Intentionally Deleted
           
 
           
8. Intentionally Deleted
           
 
           
9. Delivery of original Stock/Unit Certificates pledged by Holding (Holding to
supply copies of certificates — front and back)
  Holding   —   Holding
 
           
a. FCMC
           
b. Asset
           
c. Franklin Servicing LLC
           
d. Tribeca Lending Corp.
           
 
           
10. Stock Powers/Unit Powers by Holding [PWMA as to form]
  PWMA/   Forms   Holding;

  Borrowers   1456436   Witness
 
      1456614    
 
           
11. Delivery of original Stock Certificates pledged by Asset (Asset to supply
copies of certificates — front and back )
  Borrowers   —   Asset  
a. Subsidiaries of Asset
           
 
           
12. Stock Powers by Asset
  PWMA/ Borrowers   Form 1457364   Asset
 
           
13. Pledge Amendment for stock and membership interests [by Holding in FCMC,
Asset, Franklin Servicing LLC and Tribeca Lending Corp., by Asset in
Subsidiaries of Asset, and by FCMC in Sherbrooke and Wallace-Holland)
  PWMA   1456415   FCMC, FCMC Borrowers, Holding, Asset
 
           
FCMC to complete schedules of stock and membership certificates being pledged
  FCMC        
 
           
14. Pledge Amendment from FCMC and Asset in respect to the Franklin Trust
Certificate
  PWMA   1460292   FCMC, Asset
 
           
FCMC to complete schedule of trust certificate being pledged
  FCMC        
 
           
15. Delivery of Original Trust Certificate
  FCMC   —    
 
           
16. Master Trust Agreement for Franklin Credit Trusts and other Trust documents
  Borrowers   —   FCMC, Tribeca, Certificate Trustee, Delaware Trustee, [others
TBD]
 
           
17. Certification of Schedule 1 (Master Trust Agreement — List of Transferred
Assets) regarding Franklin
  FCMC   1462548   FCMC
 
           
18. Loan Servicing Agreement
  Borrower   —   FCMC; Asset and its
 
          Subsidiaries;
 
          Tribeca and its
 
          Subsidiaries
 
           
19. Assignment Agreement — SWAP documents with the following exhibits:
  HNB/   HNB Doc   FCMC; Holding;

  PWMA       Lender

- 6 -



--------------------------------------------------------------------------------



 



                  Responsible   Document     Document   Party   Number  
Signatories
a. Exhibit A – Interest Rate Swap Confirmation
      HNB Doc    
b. Exhibit B – Schedule to the 1992 ISDA Master Agreement
      HNB Doc    
 
           
19A Consent of M&I Marshall & Ilsley Bank
  HNB   HNB Doc   M&I
19B Consent of HBI
  HNB   HNB Doc   HBI  
19C Swap Guaranty
  PWMA   1415566   Tribeca
20. Collateral Assignment of Proprietary Leases with Wallace-Holland Owners
Corp. with Exhibit A – Copy of Lease
  PWMA   1459993   FCMC; Lender; Wallace-Holland
 
           
21. Collateral Assignment of Proprietary Leases with The Sherbrooke Co-Op, Inc.
with Exhibit A — Copy of Lease
  PWMA   1449555   FCMC; Lender; Sherbrooke
 
           
22. Stock Powers in respect to collateral assignment of FCMC’s interests in the
Proprietary Lease
  PWMA   1457355   FCMC
 
           
23. Delivery of original Stock Certificates pledged by FCMC (FCMC to supply
copies of certificates — front and back )
  FCMC   —      
a. Sherbrooke
           
b. Wallace-Holland
           
 
           
B. TRIBECA LOAN DOCUMENTS
           
 
           
24. First Amended and Restated Tribeca Forbearance Agreement and Amendment to
Credit Agreements
  PWMA   1460150   Tribeca and other Tribeca Borrowers, FCMC, Holding
Exhibit 7(f) – Closing Memorandum
  PWMA   1452129    
Schedule 1 – Tribeca Borrowers
  PWMA   1407135    
Schedule 3 – Tranche Principal Balances
  HNB   1460905    
Schedule 9(e) – Other Indebtedness
  FCMC   1460793    
Schedule 11 – Post-Closing Items
  PWMA   In 1460150    
Schedule 12(l) – Deposit Accounts, Security Accounts and Investments
  FCMC   In 1460150    
Other Schedules/Exhibits to be identified
  PWMA/ FCMC        
 
           
25. Guaranty by Holding in favor of Lender in connection with loans to Tribeca
and other Tribeca Borrowers
  PWMA   1457110   Holding
 
           
26. Guaranty by Franklin Trust in favor of Lender in connection with loans to
Tribeca and other Tribeca Borrowers
  PWMA   1464012   Franklin Trust
 
           
27. Guaranty by Tribeca Trust in favor of Lender in connection with loans to
Tribeca and other Tribeca Borrowers
  PWMA   1464037   Tribeca Trust
 
           
28. Joinder No. 3 to Tribeca Security Agreement dated December 28, 2007
  PWMA   1456399   Holding
Schedule 2 - State of Incorporation; Principal Executive Office
  Holding        
Schedule 3 - Pledged Collateral
  Holding        
Schedule 4 - Filings
  Holding        
Schedule 5 - Location of Inventory and Equipment
  Holding        
Schedule 6 - Intellectual Property
  Holding        

- 7 -



--------------------------------------------------------------------------------



 



                  Responsible   Document     Document   Party   Number  
Signatories
Schedule 7 - Deposit Accounts; Securities Accounts
  Holding        
Schedule 8 - Commercial Tort Claims
  Holding        
Schedule 9 - Permitted Liens
  Holding        
 
           
29. Security Agreement by Tribeca Trust
  PWMA   1464065   Tribeca Trust
Schedule 1 - State of Incorporation; Principal Executive Office
  FCMC        
Schedule 2 - Pledged Collateral
  FCMC        
Schedule 3 - Filings
  FCMC        
Schedule 4 - Location of Inventory and Equipment
  FCMC        
Schedule 5 - Intellectual Property
  FCMC        
Schedule 6 - Deposit Accounts; Securities Accounts
  FCMC        
Schedule 7 - Commercial Tort Claims
  FCMC        
Schedule 8 - Permitted Liens
  FCMC        
 
           
30. Intentionally Deleted
           
 
           
31. Intentionally Deleted
           
 
           
32. Pledge Amendment for the Tribeca Trust Certificates by Tribeca
  PWMA   1456648   Tribeca

         
 
           
Tribeca to complete schedule of trust certificate being pledged
  Tribeca        
 
           
33. Delivery of Original Tribeca Trust Certificate
  Tribeca   —    
 
           
34. Master Trust Agreement and other Trust documents
  Borrowers   —   FCMC, Tribeca,
 
          Certificate
 
          Trustee, Delaware
 
          Trustee,
[others TBD]
 
           
35. Certification of Schedule 1 (Master Trust Agreement – List of Transferred
Assets)   regarding Tribeca
  FCMC   1462548   FCMC
 
           
C. CLOSING REQUIREMENTS RELATED TO BOTH LOANS
           
 
           
36. Closing Certificate of FCMC (PWMA as to form) with the following Exhibits:
  FCMC   1456664   FCMC
 
           
a. Corporate resolutions of Board of Directors authorizing execution, delivery
and performance of loan documents for FCMC (PWMA as to form)
  FCMC        
b. Certificate of Good Standing – State of Delaware
  FCMC        
c. Certified Copy of Certificate of Incorporation – State of Delaware
  FCMC        
d. Bylaws
  FCMC        
 
           
   37. Certification of Board of Directors of each FCMC Borrower authorizing
execution, delivery and performance of loan documents (PWMA as to form)
  FCMC   1456652   FCMC Borrowers
 
           
   38. Closing Certificate of Tribeca (PWMA as to form) with the following
Exhibits:
  Tribeca   1456687   Tribeca

- 8 -



--------------------------------------------------------------------------------



 



                  Responsible   Document     Document   Party   Number  
Signatories
a. Corporate resolutions of Board of Directors authorizing execution, delivery
and performance of loan documents for Tribeca (PWMA as to form)
  Tribeca        
b. Certificate of Good Standing – State of New York
  Tribeca        
c. Certified Copy of Articles of Incorporation - State of New York
  Tribeca        
d. Bylaws
  Tribeca        
 
           
39. Certification of Board of Directors of each Tribeca Borrower authorizing
  execution, delivery and performance of loan documents (PWMA as to form)
  Tribeca   1456656   Tribeca Borrowers
 
           
40. Closing Certificate of Holding (PWMA as to form) with the following
Exhibits:
  Holding   1457092   Holding
 
           
a. Corporate resolutions authorizing execution, delivery and performance of loan
documents for Holding (PWMA as to form)
  Holding        
b. Certificate of Good Standing – State of Delaware
  Holding        
c. Certified Copy of Certificate of Incorporation – State of Delaware
  Holding        
d. Amended and Restated By-Laws
  Holding        
 
           
41. Closing Certificate of Asset (PWMA as to form) with the following Exhibits:
  Asset   1457094   Asset
 
           
a. Corporate resolutions authorizing execution, delivery and performance of loan
documents for Asset (PWMA as to form)
  Asset        
b. Certificate of Good Standing – State of Delaware
  Asset        
c. Certified Copy of Certificate of Incorporation – State of Delaware
  Asset        
d. Bylaws
  Asset        
 
           
42. Closing Certificate by FCMC regarding Franklin Trust (PWMA as to form) with
the   following Exhibits:
  FCMC/
Franklin   1457095   FCMC

  Trust        
 
           
a. Resolutions authorizing execution, delivery of loan documents for Franklin
Trust (PWMA as to form)
  Trust        
b. Certificate of Good Standing – State of Delaware
  Trust        
c. Certified Copy of Certificate of Trust - State of Delaware
  Trust        
d. Master Trust Agreement [other Trust documents]
  Trust        
43. Closing Certificate by Tribeca regarding Tribeca Trust (PWMA as to form)
  Tribeca/ Tribeca   1464337   Tribeca
with the following Exhibits:
  Trust        

- 9 -



--------------------------------------------------------------------------------



 



                  Responsible   Document     Document   Party   Number  
Signatories
a. Resolutions authorizing execution, delivery
  Trust        
of loan documents for Tribeca Trust (PWMA as to form)
           
b. Certificate of Good Standing – State of Delaware
  Trust        
c. Certified Copy of Certificate of Trust - State of Delaware
  Trust        
d. Master Trust Agreement [other Trust documents]
  Trust        
 
           
44. Closing Certificate of Trustees with the following Exhibits:
  Trustees       Trustees
 
           
a. Standing Resolution
           
b. Incumbency Certificate
           
 
           
44A. Side Letter for Trust Expenses
  PWMA   1459828   Lender; Certificate
 
          Trustee; Delaware
 
          Trustee
 
           
45. Authorization to File UCC Financing Statements
  PWMA   1457173   Holding, Asset,
 
      1457175   Franklin Trust,
 
      1457178   Tribeca Trust
 
      1457180    
 
           
46. UCC-1 Financing Statement for the following - Personal Property filed with
the   Delaware Secretary of State
  PWMA       Signatures not required
 
           
a. Holding
      a. PDF    
b. Asset
      b. PDF    
c. Franklin Trust
      c. PDF    
d. Tribeca Trust
      d. PDF    
 
           
47. Opinions of Counsel
  TPW/       Borrowers’ Counsel
 
           
a. In-House Opinion in respect to FCMC Forbearance Agreement
  Borrower   1460009    

      1460009    
b. In-House Opinion in respect to Tribeca Forbearance Agreement
      (form)    
c. NY/Delaware Opinion – general
           
d. NY/Delaware Opinion – security interest
           
 
           
   48. Lender Loss Payable and Additional Insured Insurance Endorsements for
personal property, real property, and liability insurance of FCMC, FCMC
Borrowers, Tribeca, Tribeca Borrowers, Holding, Asset, Franklin Trust and
Tribeca Trust naming The Huntington National Bank as lender loss payee for
personal property and as additional insured for liability insurance (to be
approved by PWMA)
  FCMC   —   Agent/Insurance Company
 
           
   49. Certificates of Insurance including, without limitation, form ACORD 27
Evidence of Insurance Certificate, for personal property, and liability
insurance of FCMC, FCMC Borrowers, Tribeca, Tribeca Borrowers, Holding, Asset,
Franklin Trust and Tribeca Trust naming The Huntington National Bank as lender
loss payee for personal and real property insurance and as additional insured
for liability insurance (to be approved by PWMA)
  FCMC   —   Agent/Insurance Company

- 10 -



--------------------------------------------------------------------------------



 



                  Responsible   Document     Document   Party   Number  
Signatories
    50. Concurrence by Participants
  [____]            
a. M & I
          M&I
b. Bank of Scotland
          Bank of Scotland
c. Huntington Finance
          Huntington Finance
 
           
    51. Lender’s approval of all Transaction Documents
  PWMA/       HNB
including merger documents and assignment documents
  FCMC        
(copies to be provided by FCMC)
           
 
           
52. Administrative Services Agreement
  FCMC        

- 11 -



--------------------------------------------------------------------------------



 



SCHEDULE 3
Tranche Principal Balances
Tribeca Forbearance Agreement Aggregate Principal
Balances of Commercial Loans

              Total  
Tranche A
  $ 357,585,625.55  
Tranche B-1
  $ 21,656,090.30  
Tranche B-2
  $ 24,881,090.30  
Tranche B-3
  $ 24,881,090.30  
Tranche B-4
  $ 24,881,090.30  
 
     
Total Tranche B
  $ 96,299,361.20  
 
       
Total
  $ 453,884,986.75    
$375,956,002.00
    80.6186 %
$90,383,187.00
    19.3814 %
$466,339,189.00
    100.0000 %

 

*   Balances as of 12/05/2008

 



--------------------------------------------------------------------------------



 



SCHEDULE 9(e)
OTHER INDEBTEDNESS
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 11

      Date Due   Tribeca Post-Closing Item
January 15, 2009
  Close all deposit accounts and securities accounts other than accounts at
Huntington or its affiliates or other financial institutions satisfactory to
Lender.
 
   
January 15, 2009
  Holding, the applicable Borrower or such other Subsidiary owning or having
control of any REO Property transfer such REO Property to Tribeca Lending
Corporation (other than certain cooperatives identified to Lender in respect of
which FCMC shall have pledged the shares thereof to Lender pursuant to Loan
Documents in form and substance satisfactory to Lender). Lender shall have a
first Lien on the capital stock and all other equity interests in Tribeca
Lending Corporation pursuant to the terms of Loan Documents in all respects
satisfactory to Lender.
 
   
January 15, 2009
  Holding or FCMC shall have used good faith efforts to enter into or assume
employment contracts satisfactory to Lender with the following members of
executive management of Holding:
 
  Alexander Gordon Jardin, Chief Executive Officer
Paul D. Colasono, Chief Financial Officer
William F. Sullivan, Chief Operating Officer
Michael Blair, Chief Operating Officer, Loan Servicing
Kevin P. Gildea, Chief Legal Officer
Robert Palmer, Chief Information Officer; and
Joseph Caiazzo, Risk Manager
 
   
February 2, 2009
  Completion of transfer of record assignments from FCMC and Tribeca to the
Trusts
 
   
February 2, 2009
  Receipt by Lender of assignments in blank for each Mortgage Loan in which any
of the Loan Parties (including each Trust) has an interest
 
   
January 6, 2009
  Lender Loss Payable and Additional Insured Insurance Endorsements
 
   
January 6, 2009
  Consolidating proforma balance sheets dated as of the Forbearance Effective
Date of each of FCMC, Franklin Asset, Tribeca, Franklin Servicing, Franklin
Trust and Tribeca Trust, and a consolidated proforma balance sheet dated as of
the Forbearance Effective Date of Holding

 



--------------------------------------------------------------------------------



 



SCHEDULE 12(1)
OUTSIDE ACCOUNTS
1. North Fork Bank/Capital One account, being account no. 9614008226

 